Exhibit 10.4

 

 

 

SALE AND PURCHASE AGREEMENT

 

 

RETAIL MARKETING ASSETS

 

 

MASSACHUSETTS, NEW HAMPSHIRE AND RHODE ISLAND

 

 

May 24, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

3

 

 

ARTICLE II TRANSFER AND SALE BY SELLER

11

 

 

ARTICLE III PURCHASE PRICE

17

 

 

ARTICLE IV FUTURE BUSINESS

21

 

 

ARTICLE V SURVEY, TITLE AND CERTAIN DILIGENCE MATTERS

23

 

 

ARTICLE VI CLOSING

25

 

 

ARTICLE VII ENVIRONMENTAL MATTERS

28

 

 

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

37

 

 

ARTICLE IX LIABILITIES

39

 

 

ARTICLE X INDEMNITIES

40

 

 

ARTICLE XI CONFIDENTIALITY

44

 

 

ARTICLE XII CONDITIONS PRECEDENT

44

 

 

ARTICLE XIII EARLY TERMINATION; REMEDIES

45

 

 

ARTICLE XIV PROPERTY LOSS

48

 

 

ARTICLE XV TANK TESTING

48

 

 

ARTICLE XVI RIGHT OF ENTRY AND INSPECTION; EQUIPMENT

49

 

 

ARTICLE XVII EXCUSED DELAY

50

 

 

ARTICLE XVIII JOINT PUBLICITY

51

 

 

ARTICLE XIX EMPLOYEES

51

 

 

ARTICLE XX INSURANCE

52

 

 

ARTICLE XXI MISCELLANEOUS

53

 

i

--------------------------------------------------------------------------------


 

SALE AND PURCHASE AGREEMENT

 

THIS SALE AND PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date among EXXONMOBIL OIL CORPORATION, a New York corporation
(“EMOC”) and EXXON MOBIL CORPORATION, a New Jersey corporation (“EMC” and,
together severally with EMOC, “Seller”), and GLOBAL COMPANIES LLC, a Delaware
limited liability company that is existing and authorized to conduct business in
the Commonwealth of Massachusetts, and the States of New Hampshire and Rhode
Island (“Purchaser”), upon the terms and conditions set forth herein.  When
provisions herein apply to both or either Seller or Purchaser, they sometimes
are referred to as “Parties” or “Party.”

 

RECITALS

 

WHEREAS, Seller owns and/or leases certain service station properties located in
Massachusetts, New Hampshire and Rhode Island and identified on Exhibits A-1 and
A-2 which it intends to sell or assign to Purchaser, and Purchaser intends to
purchase or assume from Seller, in accordance with the terms of this Agreement;
and

 

WHEREAS, Seller is party to certain supply agreements and/or franchise
agreements with dealers at the service stations owned and/or leased by Seller
and with dealers operating at dealer owned and operated service stations
identified on Exhibit A-3, which agreements Seller intends to assign to
Purchaser, and Purchaser intends to assume from Seller, in accordance with the
terms of this Agreement; and

 

WHEREAS, Seller owns certain assets associated with the marketing operations of
the service station properties, including contract rights, equipment,
improvements and other personal property, which it intends to assign or sell
incident to this transaction, and Purchaser intends to assume or purchase the
same from Seller in accordance with the terms of this Agreement; and

 

WHEREAS, in accordance with the terms of this Agreement, Purchaser is acquiring
the Purchased Assets, including the Properties, in their “AS-IS, WHERE-IS”
condition; and

 

WHEREAS, Seller will transfer and assign to Purchaser, and Purchaser shall
accept and assume from Seller, responsibility for any and all environmental
liabilities associated with the Properties; and

 

WHEREAS, Purchaser shall enter into a Brand Fee Agreement for use in the sale
and distribution of certain Branded Fuels at the service station properties as
more fully described in this Agreement and the Brand Fee Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual covenants,
conditions and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are mutually
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

2

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

ARTICLE I
DEFINITIONS

 

1.1              Access Agreements has the meaning set forth in Section 2.5.5.

 

1.2              Affiliate

 

1.2.1           With respect to Seller means:

 

(a)           any parent of Seller;

 

(b)           any company or partnership in which Seller or any parent of Seller
now or hereafter owns or controls, directly or indirectly, more than fifty
percent (50%) of the ownership interest having the right to vote or appoint its
directors or functional equivalents (“Affiliated Company”);

 

(c)           any joint venture in which Seller, any parent of Seller, or an
Affiliated Company has an ownership interest and/or is the operator; or

 

(d)           any successor in interest to (a) through (c) above.

 

1.2.2           With respect to Purchaser means: any Person directly or
indirectly controlling, controlled by, or under common control with Purchaser,
including any other Person directly or indirectly controlling, controlled by, or
under common control with such Person.  For purposes of this definition, the
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any Person, whether
through the ownership of voting securities or by contract or otherwise.  For the
purposes of this Agreement, Alliance Energy LLC, a Massachusetts limited
liability company (“Alliance”) and AE Holdings Corp., a Massachusetts
corporation and the managing member of Alliance shall not be considered
Affiliates of Purchaser.

 

1.3              Agreement means this Agreement, including all recitals,
schedules and exhibits.

 

1.4              ALTA Land Title Survey means a boundary survey prepared to a
set of minimum standards that have been jointly prepared and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping, which surveys include improvements, easements, rights-of-way, and other
elements that impact land ownership.

 

1.5              Assignment and Assumption Agreement means an Assignment and
Assumption Agreement, in the form attached as Exhibit Z, pursuant to which
Seller will assign and convey to Purchaser and Purchaser shall assume from
Seller certain Contracts, permits (if any), and the Assumed Liabilities.

 

1.6              Assignment of Leases has the meaning set forth in
Section 2.2.2.

 

1.7              Assignment of PMPA Franchise Agreements has the meaning set
forth in Section 2.5.1.

 

3

--------------------------------------------------------------------------------


 

1.8              Assumed Liabilities means all Claims, debts, liabilities and
obligations of any kind and nature of Seller or any Seller Affiliate arising out
of or related to the Purchased Assets, whether arising before or after Closing,
including, without limitation, (a) all Environmental Liabilities; (b) all
obligations of Seller pursuant to any contract or agreement assumed by Purchaser
in accordance with this Agreement; and (c) all debts, liabilities and
obligations arising out of or related to the ownership or operation of the
Purchased Assets before and after Closing; provided, however, that Assumed
Liabilities shall not include any liability to the extent it is an Excluded
Liability.

 

1.9              Back Office System or BOS has the meaning set forth in
Section 2.8.1.

 

1.10            Baseline Report has the meaning set forth in Section 7.1.1.

 

1.11            Benefits means the benefit programs currently in effect for all
Employees, which benefits are detailed in Schedules V-4 and V-5 of Exhibit V.

 

1.12            Bill of Sale has the meaning set forth in Section 2.3.1.

 

1.13            Brand Fee Agreement means the Brand Fee Agreement, substantially
in the form and substance set forth as Exhibit EE attached hereto, by and
between Purchaser and EMOC, which provides for the use of certain Exxon and
Mobil-related trademarks in the sale and distribution of certain Branded Fuels
at, and the operation of, the service station properties after Closing.

 

1.14            Branded Fuel means motor fuel branded with those trademarks
owned or controlled by Seller, specifically identified in Exhibits 13-A and 14-A
to the Brand Fee Agreement.

 

1.15            Business Day means any day other than Saturday, Sunday, or any
other day that commercial banks in Fairfax, Virginia are generally authorized to
close.

 

1.16            Claim or Claims means any pending or threatened suit, claim,
loss, cost, obligation, damage, liability, payment, fine, penalty, cause of
action, litigation, judgment (including, but not limited to, expert fees and
attorneys’ fees awarded as part of a judgment), lien or expense (including, but
not limited to, reasonable attorneys’ fees and other litigation expenses),
whether known or unknown, that may be alleged or brought by any person,
Governmental Authority or governmental entity, or any administrative,
arbitration, or governmental proceeding, investigation or inquiry affecting or
arising out of any asset or right that is a subject of this Agreement.

 

1.17            Closing means the act of transferring Seller’s interests in the
Purchased Assets and all Assumed Liabilities to Purchaser in accordance with the
terms of this Agreement.

 

1.18            Closing Date means the date on which the Closing occurs.

 

1.19            Company-Operated Retail Properties means the EMC
Company-Operated Retail Properties and the EMOC Company-Operated Retail
Properties.

 

1.20            Company-Owned Dealer-Operated Properties means the EMC
Company-Owned Dealer-Operated Properties and the EMOC Company-Owned
Dealer-Operated Properties.

 

1.21            Conditions Precedent means the conditions set out in
Article XII.

 

4

--------------------------------------------------------------------------------


 

1.22            Confidential Information has the meaning set forth in
Section 11.1.

 

1.23            Confidentiality Agreement shall mean the confidentiality
agreement dated December 8, 2009 between Seller and/or its Affiliates and
Purchaser covering the sale and purchase of the Purchased Assets.

 

1.24            Contamination has the meaning set forth in Section 7.1.2.

 

1.25            Contracts means all contracts, agreements, licenses,
relationships and commitments, written or oral, relating to the Purchased Assets
described on Exhibit BB.

 

1.26            Dealer-Owned Service Station means a dealer owned and operated
service station, as identified on Exhibit A-3, whose dealer has entered into a
Dealer Supply Agreement with EMOC.

 

1.27            Dealer Supply Agreements means those agreements governing the
supply of Branded Fuel to the Dealer-Owned Service Stations.

 

1.28            Deed has the meaning set forth in Section 2.2.1.

 

1.29            Default means the non-performance, default, or breach by either
Purchaser or Seller of an obligation, covenant, or undertaking required of such
Party under this Agreement.

 

1.30            Deposit means money deposited with the Title Company in escrow,
including each of the Signing Deposit, Earnest Money Deposit and Extension
Period Deposit.  Unless otherwise expressly stated, wherever the term “Deposit”
is used in this Agreement, the term shall include any interest earned on such
deposit.

 

1.31            Disputes has the meaning set forth in Section 10.5.

 

1.32            Earnest Money Deposit means the Initial Earnest Money Deposit
and the Final Earnest Money Deposit, to the extent deposited into the Escrow
Account or secured by an acceptable letter of credit in accordance with
Section 3.3.3.

 

1.33            Effective Date means the date this Agreement is fully executed
by Seller and Purchaser.

 

1.34            EMC Company-Operated Retail Properties means service station
properties identified on Exhibits A-1 and A-2 as “CORS” and as owned or leased
by EMC.

 

1.35            EMC Company-Owned Dealer-Operated Properties means service
station properties identified on Exhibits A-1 and A-2 as “CODO” and as owned
and/or leased by EMC that are operated by a dealer.

 

1.36            EMC Fee Properties means the service station properties
identified on Exhibit A-1 as being owned by EMC, including the land, the
buildings, and all other improvements or appurtenances located on, under or over
the Properties owned by EMC.

 

5

--------------------------------------------------------------------------------


 

1.37            EMC Lease Properties means the service station properties
identified on Exhibit A-2 as being leased by EMC, including the land, the
buildings, and all other improvements or appurtenances located on, under or over
the Properties leased by EMC.

 

1.38            EMC Properties means the EMC Fee Properties and the EMC Lease
Properties.

 

1.39            EMOC Company-Operated Retail Properties means service station
properties identified on Exhibits A-1 and A-2 as “CORS” and as owned or leased
by EMOC.

 

1.40            EMOC Company-Owned Dealer-Operated Properties means the service
station properties identified on Exhibits A-1 and A-2 as “CODO” and as owned
and/or leased by EMOC that are operated by a dealer.

 

1.41            EMOC Fee Properties means the service station properties
identified on Exhibit A-1 as being owned by EMOC, including the land, the
buildings, and all other improvements or appurtenances located on, under or over
the Properties owned by EMOC.

 

1.42            EMOC Lease Properties means the service station properties
identified on Exhibit A-2 as being leased by EMOC, including the land, the
buildings, and all other improvements or appurtenances located on, under or over
the Properties that are leased by EMOC.

 

1.43            EMOC Properties means the EMOC Fee Properties and the EMOC Lease
Properties.

 

1.44            Employees means all employees identified on Exhibit V thirty
(30) days before Closing.

 

1.45            Engineering and Institutional Controls has the meaning set forth
in Section 7.1.3.

 

1.46            Environmental Law or Environmental Laws has the meaning set
forth in Section 7.1.4.

 

1.47            Environmental Liabilities has the meaning set forth in
Section 7.1.5.

 

1.48            Equipment means all Seller owned assets, other than land,
buildings, and Inventory, located at the Properties or any Dealer-Owned Service
Station as of Closing.  Equipment shall include product dispensers, pumps, air
compressors, lifts and convenience store coolers, to the extent such assets are
owned by Seller and located at the Properties or any Dealer-Owned Service
Station as of Closing.  For the avoidance of doubt, “Equipment” shall not
include any Intellectual Property of Seller.

 

1.49            Escrow Account has the meaning set forth in Section 3.2.

 

1.50            Escrow Agreement has the meaning set forth in Section 3.3.1.

 

1.51            Excluded Liabilities means (a) Claims for unpaid trade payables
or notes payable with respect to the Purchased Assets solely to the extent
attributable to periods before the Closing; (b) third party personal injury and
property damage Claims arising from an occurrence before the Closing;
(c) employment Claims raised by Seller’s exempt and non-exempt employees who
were employed by Seller prior to or as of the Closing and where the cause of
action arose before the Closing; (d) Claims based on EMOC’s failure to discharge
or perform any obligation, covenant or agreement, made by EMOC under

 

6

--------------------------------------------------------------------------------


 

any PMPA Franchise Agreement required to be performed by EMOC prior to the
Closing Date; and (e) the Listed Claims.  Purchaser acknowledges and agrees that
(i) any liabilities or Claims arising out of, in connection with, or related to
Seller’s compliance with the terms of this Agreement, including EMOC’s
assignment of the PMPA Franchise Agreements (except for Listed Claims), shall
not be asserted or deemed to be “Excluded Liabilities” and are expressly assumed
by Purchaser pursuant hereto; and (ii) any liabilities or Claims, including,
without limitation, any third party personal injury and property damage Claims,
arising out of, in connection with, or related to the environmental condition of
the Properties, Contamination, or any Remediation Activities or Environmental
Liabilities, whether or not identified in the Baseline Report (except for Listed
Claims) shall not be asserted or deemed to be an “Excluded Liability,” and are
expressly assumed by Purchaser pursuant hereto.

 

1.52            Extension Period Deposit means a deposit equal to the lesser of
(a) one percent (1%) of the unadjusted Purchase Price set forth in Section 3.1
and (b) five hundred thousand dollars ($500,000), paid by Purchaser to Seller to
extend the Inspection Period for an additional thirty (30) days.

 

1.53            ExxonMobil Captive Insurers has the meaning set forth in
Section 20.1.

 

1.54            ExxonMobil Policies has the meaning set forth in Section 20.1.

 

1.55            Fee Properties means the EMC Fee Properties and the EMOC Fee
Properties.

 

1.56            Final Closing Date means the date that is forty-five (45) days
after the end of the Inspection Period.

 

1.57            Final Earnest Money Deposit means the applicable sum set forth
on Exhibit A-5.

 

1.58            Government Reimbursement Fund has the meaning set forth in
Section 7.1.6.

 

1.59            Governmental Authority has the meaning set forth in
Section 7.1.7.

 

1.60            Guarantor means Global Partners LP, a Delaware limited
partnership.

 

1.61            Guaranty means the guaranty executed by the Guarantor to
guarantee the obligations of Purchaser, and any successor or assignee of
Purchaser, under this Agreement and under any other document delivered to Seller
at or before Closing.

 

1.62            Hart-Scott-Rodino Act means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the relevant rules and regulations
thereunder.

 

1.63            Index has the meaning set forth in Section 4.1.2.

 

1.64            Initial Earnest Money Deposit means the applicable sum set forth
on Exhibit A-5.

 

1.65            Inspection Period has the meaning set forth in Section 5.3, as
the same may be extended pursuant to Section 5.3.

 

1.66            Intellectual Property means: (a) all registered trademarks,
service marks, trade dress, logos and trade names, including all goodwill
associated therewith and all active applications,

 

7

--------------------------------------------------------------------------------


 

registrations and renewals in connection therewith; (b) all trade secrets and
confidential business information (including know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, and business and
marketing plans and proposals); and (c) all copies and tangible embodiments
thereof (in whatever form or medium).

 

1.67            Interest Credit has the meaning set forth in Section 3.2.1.

 

1.68            Inventory means all inventories of refined petroleum products in
bulk storage owned by Seller, if any, at any Company-Operated Retail Property as
of the Closing; all convenience store merchandise for resale owned by Seller, if
any, at any Company-Operated Retail Property as of the Closing; and any car-wash
chemicals owned by Seller, if any, at any Company-Operated Retail Property as of
the Closing; provided, that, Inventory shall not include any consigned
inventory; and provided, further, that, absent agreement prior to the date that
is thirty (30) days after the end of the Inspection Period between Purchaser and
the then current On the Run franchisor providing for Purchaser’s use of the On
the Run trademarks and other intellectual property, Inventory shall not include
any On the Run branded merchandise.

 

1.69            Lease Properties means the EMC Lease Properties and the EMOC
Lease Properties.

 

1.70            LIBOR has the meaning set forth in Section 3.2.1.

 

1.71            Listed Claims means those Claims set forth on Exhibit P.

 

1.72            Market Withdrawal has the meaning set forth in
Section 3.3.4(B)(v).

 

1.73            No Further Action Status or NFA Status has the meaning set forth
in Section 7.1.8.

 

1.74            NPL has the meaning set forth in Section 2.5.3.

 

1.75            Objections has the meaning set forth in Section 5.3.2.

 

1.76            On the Run CORS Properties means those Company-Operated Retail
Properties at which Seller operates an On the Run convenience store.

 

1.77            Orphaned Tank means a Tank, whether maintained or unmaintained,
that is located at, on or under a Property at the time of Closing and is no
longer in service and/or is not listed on the Bill of Sale.

 

1.78            Permitted Encumbrances has the meaning set forth in Section 5.5.

 

1.79            Person means an individual, partnership (whether general or
limited), limited liability company, corporation, trust, estate, unincorporated
association, nominee, joint venture or other entity that is given, or is
recognized as having, legal personality by the law of any jurisdiction, country,
state or territory.  “Person” includes any emanation of a sovereign state or
government, whether national, provincial, local or otherwise, any international
organization or body (whether or not having legal personality), and any other
juridical entity, in each case wherever resident, domiciled, incorporated or
formed.

 

8

--------------------------------------------------------------------------------


 

1.80            Personal Property means all personal property, other than
Inventory, owned by Seller and located at the Properties or any Dealer-Owned
Service Station as of Closing and/or any interest of Seller in such property,
including, but not limited to, leasehold improvements subject to any rights
reserved under any lease agreement (and excluding all proprietary equipment,
back office computer systems, software containing proprietary information and
other equipment to be removed by Seller from the Properties no later than the
Closing Date pursuant to this Agreement); provided, however, that “Personal
Property” shall not include any Intellectual Property of Seller.  For the
avoidance of doubt, “Personal Property” shall include all remediation equipment,
monitoring wells, and Tanks.

 

1.81            PMPA means the Petroleum Marketing Practices Act, 15 U.S.C.,
Section 2801, et seq.

 

1.82            PMPA Franchise Agreements means, collectively, lease or sublease
agreements, franchise agreements, motor fuels sales agreements, including Dealer
Supply Agreements and other agreements between EMOC and its franchise dealers
establishing a “franchise relationship,” as that term is defined in the PMPA.

 

1.83            Point of Sale or POS has the meaning set forth in Section 2.3.2.

 

1.84            Property or Properties means the EMC Properties and the EMOC
Properties.

 

1.85            Purchase Price means the amount of monetary consideration to be
paid in U.S. Dollars by Purchaser to Seller, as set forth in Section 3.1, as may
be adjusted in accordance with the terms of this Agreement.

 

1.86            Purchased Assets means, collectively, the Properties (including
the leases for all Lease Properties), the PMPA Franchise Agreements, the
Personal Property, the Equipment, the Contracts, and Inventory to be transferred
to Purchaser pursuant to the terms of this Agreement.

 

1.87            Purchaser Indemnified Parties has the meaning set forth in
Section 10.2.1.

 

1.88            Purchaser-Related Parties means Purchaser, Purchaser’s parent,
subsidiaries, and Affiliates and their respective owners, officers, directors,
employees, agents, divisions, contractors, invitees, servants, representatives,
successors and assigns (and, if Purchaser is a natural person, its heirs and
legal representatives).

 

1.89            Remediation Activities has the meaning set forth in
Section 7.1.9.

 

1.90            Remediation Consultant has the meaning set forth in
Section 7.1.10.

 

1.91            Remediation Contractor or Remediation Contractors has the
meaning set forth in Section 7.1.11.

 

1.92            Seller Indemnified Parties has the meaning set forth in
Section 10.1.1.

 

1.93            Seller-Related Parties means Seller, Seller’s subsidiaries and
Affiliates and their respective owners, officers, directors, employees, agents,
divisions, contractors, invitees, servants, representatives, successors and
assigns.

 

9

--------------------------------------------------------------------------------


 

1.94            Signing Deposit means Two Hundred and Fifty Thousand U.S.
Dollars ($250,000.00 USD) deposited by Purchaser with the Title Company upon
Purchaser’s submission of its binding bid.

 

1.95            Survey means a current ALTA Land Title Survey of each Property,
prepared by a duly licensed land surveyor and registered professional engineer
satisfactory to the Title Company and to Seller.

 

1.96            Tank or Tanks means and refers to the storage tanks and
associated lines and piping used for the storage of petroleum products or other
products or materials and located at, on or under a Property, including all
Orphaned Tanks and tanks previously used, currently used or intended to be used
in the operation of a service station.

 

1.97            Tax or Taxes means any past, present, or future tax, including,
without limitation, “green” or environmental tax, income tax, value added tax,
and all other transactional or turnover tax, levy, excise, and other duty,
contribution, charge, fee, deduction or withholding of any nature by any tax
agency or other emanation of a sovereign state or government, whether national,
federal, regional, provincial, local or otherwise, and wherever imposed, levied,
collected, withheld or assumed, including any interest, penalty, fine or
surcharge payable in connection with any of the above, which Taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes, capital gain taxes, unemployment insurance taxes, payroll and employee
withholding taxes, and social security taxes.

 

1.98            Tightness Testing means pressure or other tests that are
performed on the operating Tanks for the purpose of testing tank integrity.

 

1.99            Title Company means Stewart Title and Guaranty Company or any
other title company chosen by Seller by written notice to Purchaser.

 

1.100          Trademarks means petroleum-related service marks, trademarks,
logos, emblems, trade dress, applications for registration of marks, mark
registrations, and other indicia of origin, including, without limitation, the
names and marks EXXON, EXXONMOBIL, ESSO, the Tiger Design, the Pegasus Design,
MOBIL, and such other names, domain names, marks, logos, emblems, trade dress,
and other indicia of origin as Seller and its Affiliates may from time to time
own in connection with the marketing and or sale of petroleum products and
associated services.

 

1.101          Upgrades has the meaning set forth in Section 4.3.

 

1.102          U.S. Dollars, Dollars, USD or $ means the U.S. Dollar, the lawful
currency of the United States of America.

 

1.103          Virtual Data Room means the web-based portal or portals where
documents related to the contemplated transaction are delivered by Seller for
review by Purchaser.  Seller will use two (2) such portals, one (1) operated by
IntraLinks for all documents other than environmental information, and the other
operated by Faulkner & Flynn for environmental information, as more fully
described in Article VII.

 

1.104          Willful Misconduct means a conscious, voluntary act or an
omission in intentional disregard of legal duty and/or good and prudent
standards of performance.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II
TRANSFER AND SALE BY SELLER

 

2.1              Sale and Purchase; Assignment and Assumption.  At Closing, and
subject to the terms and conditions of this Agreement: (a) Seller will sell,
assign, convey and transfer to Purchaser, and Purchaser shall purchase, assume
and accept from Seller all of Seller’s assignable and transferable rights, title
and interest in the Purchased Assets; (b) Seller will assign to Purchaser and
Purchaser shall assume from Seller and discharge the Assumed Liabilities; and
(c) Seller will transfer and assign to Purchaser and Purchaser shall accept and
assume from Seller any and all Environmental Liabilities, as further described
in Article VII.

 

2.2              Transfer of Properties.

 

2.2.1           Transfer of Fee Properties.  The sale and transfer of the Fee
Properties will be accomplished by Seller’s conveyance at Closing of a quitclaim
deed(s) substantially in the form attached as Exhibit J (each a “Deed” and
together the “Deeds”).  Seller will have no obligation to sell or transfer any
Fee Property that is subject to a right of first refusal.  If a Fee Property to
be sold and transferred to Purchaser pursuant to this Agreement is subject to a
right of first refusal in favor of any third party holder, then Seller, during
the Inspection Period, will, at Seller’s option, (a) request such holder’s
waiver of its right of first refusal in writing; and/or (b) offer the right of
first refusal to the third party holder and, provided that the third party
holder declines such right of first refusal, proceed with the sale of such Fee
Property to Purchaser.  If Seller obtains the waiver described in clause
(a) above, Seller shall provide notice to Purchaser.  If by the date which is
thirty (30) days after the end of the Inspection Period Seller has not obtained
such waiver and/or Seller has elected not to offer the right of first refusal to
the third party holder, Seller will notify Purchaser and Purchaser may:
(i) after notice to and consent of Seller, which consent may be withheld for any
reason whatsoever, use its own efforts to obtain such third party’s waiver to
the extent such efforts do not create any additional liability to Seller;
(ii) with Seller’s consent, which consent may be withheld for any reason
whatsoever, elect to enter into a lease between Seller and Purchaser for such
Fee Property, so long as such lease does not violate the applicable right of
first refusal or require the affirmative consent of the holder thereof; or
(iii) remove such Fee Property from this Agreement and reduce the Purchase Price
by the amount of the allocated Purchase Price for such Fee Property set forth on
Exhibit A-4.  If Seller elects to offer the right of first refusal to the third
party holder pursuant to (b) above and such right of first refusal is exercised
by the holder thereof, such Fee Property shall be removed from this Agreement
and the Purchase Price shall be reduced by the amount of the allocated Purchase
Price for such Fee Property set forth on Exhibit A-4.  Without making any
representation or warranty as to the enforceability or validity of any right of
first refusal or to the existence or non-existence of other rights of first
refusal, Seller discloses to Purchaser that the documentation for certain of the
Sites set forth on Exhibit A-1 may contain a right of first refusal provision. 
Notwithstanding anything contained in this Agreement to the contrary, Seller’s
sole obligation with respect to obtaining any waiver of a right of first
refusal, if it elects to do so, shall be limited to Seller sending a written
request to the holder thereof; Seller shall have no obligation to incur any
expense or to take any other action whatsoever with respect to obtaining any
waiver.

 

2.2.2           Transfer of Lease Properties.  The assignment and transfer of
the Lease Properties will be accomplished by the Parties’ execution at Closing
(or, if any lease expressly requires delivery of an executed assignment in order
to obtain a landlord’s consent, on such earlier date as will allow delivery of
such assignment document with a consent request, to be effective as of Closing)
of an

 

11

--------------------------------------------------------------------------------


 

Assignment and Assumption of Lease Agreements in the form attached as Exhibit H
(the “Assignment of Leases”).  Seller will have no obligation to obtain any
consent required in connection with the assignment of any of the leases for the
Lease Properties.  If a lease to be assigned to Purchaser pursuant to this
Agreement requires, either expressly or by law, the affirmative consent of the
landlord under the lease to legally effectuate an assignment, then Seller,
during the Inspection Period, will request such landlord’s consent to the
assignment in writing.  If Seller obtains such consent, Seller shall provide
notice to Purchaser.  If Seller has not obtained such consent by the date which
is thirty (30) days after the end of the Inspection Period, Seller will notify
Purchaser and Purchaser may: (a) after notice to and consent of Seller, which
consent may be withheld for any reason whatsoever, use its own efforts to obtain
such landlord’s consent to the extent such efforts do not create any additional
liability to the Seller; (b) enter into a new lease with such landlord effective
as of Closing so long as such landlord agrees to terminate the existing lease
between Seller and such landlord releases Seller from any liability under such
existing lease; (c) with Seller’s consent, which consent may be withheld for any
reason whatsoever, elect to enter into a sublease between Seller and Purchaser,
so long as such sublease does not require the affirmative consent of such
landlord; or (d) remove such Lease Property from this Agreement and reduce the
Purchase Price by the amount of the allocated Purchase Price for such Lease
Property set forth on Exhibit A-4.  Notwithstanding anything contained in this
Agreement to the contrary, Seller’s sole obligation with respect to obtaining
any consent from any landlord shall be limited to Seller sending a written
request to such landlord; Seller shall have no obligation to incur any expense
or to take any other action whatsoever with respect to obtaining any consent.

 

2.2.3           Permitted Encumbrances.  The transfers of the Properties shall
be subject to the Permitted Encumbrances and shall include all transferable
easements and other rights appurtenant to the Properties, as well as all
buildings and improvements owned by Seller, located on, over or under the
Properties.

 

2.2.4           On The Run CORS Properties.  In the event that Purchaser fails
to provide Seller, no later than thirty (30) days after the end of the
Inspection Period, with proof of its agreement with the then current On the Run
franchisor providing for Purchaser’s use of the On the Run trademark and other
intellectual property at the Company-Operated Retail Properties from and after
the Closing Date, then Seller shall, prior to Closing, remove from or otherwise
discontinue the use of all signage, property and products bearing the On the Run
trademark, or any related trademarks, tradenames or other intellectual property,
and the On the Run CORS Properties will be transferred at Closing without the On
the Run brand.  In such event, the On the Run CORS Properties will be debranded
by Seller before Closing.  Seller shall have no obligation to rebrand any On the
Run CORS Property to any other brand or re-image any such Property.  Such
Properties will be transferred without branding (provided that Seller will
replace any On the Run tiles or boxes with plain white panels).  Seller shall
have the right to access the On the Run CORS Properties, at no charge to Seller,
to complete any debranding required after Closing.

 

2.3              Personal Property and Equipment.

 

2.3.1           Transfer of Personal Property and Equipment.  Seller’s
conveyance and assignment of its interests in the Purchased Assets pursuant to
this Agreement will include all of Seller’s Personal Property and Equipment,
except as otherwise specified within this Agreement.  The owned Personal
Property and Equipment will be identified on a Bill of Sale in the form attached
as Exhibit K (the “Bill of Sale”) and additional Tank documents will be provided
pursuant to Section 15.1.4.  To the

 

12

--------------------------------------------------------------------------------


 

extent such information is available, Tanks will be identified on a Bill of Sale
for each Property by number and size; provided that any Orphaned Tanks, whether
or not specifically identified, shall convey with the Property.  Purchaser is
solely responsible for identifying and obtaining all requisite authorizations to
effectuate transfer of Tanks, provided, however, Seller shall cooperate in good
faith with Purchaser with regard to execution of necessary documents.  Seller
does not assume or retain any liability or responsibility related to any Tanks
that exist or may be discovered on the Properties following Closing, and such
responsibility and liability shall be transferred to and assumed by Purchaser as
of Closing, including, without limitation, any Environmental Liabilities arising
from said Tanks.

 

2.3.2           Point of Sale Software.  Purchaser acknowledges that Seller’s
point of sale equipment (“Point of Sale” or “POS”) operates on software that
records or provides access to certain protected proprietary data, including, but
not limited to, consumer credit card and accounting information.  Although the
POS hardware will transfer as Personal Property pursuant to this Agreement,
Purchaser agrees and acknowledges that prior to or as of the Closing Date,
Seller will take such steps as Seller may deem necessary or advisable to prevent
Purchaser’s access to such proprietary data, including disabling software
features, locking out access and/or erasing such information (e.g., Seller will
disable Purchaser’s ability to generate certain credit card transactional
reports and/or modify the dry-stock price book in the POS database).  From and
after Closing, Purchaser shall establish its own inventory and pricing
independent of, and without reference to, Seller’s pricing information
including, without limitation, entering into a third-party license for all
necessary point of sale software and related maintenance agreements.  Seller
will provide Purchaser with access to Seller’s POS system as modified by Seller
for a period of up to forty-five (45) days following the Closing Date to permit
the continued sale of merchandise at the Properties between Closing and until
such time as Purchaser has removed the existing data and software from the POS
and replaced it with new operating software obtained by license from the POS
manufacturer and its own dry-stock price book, or replaced the existing POS with
its own POS system.  At any time after the expiration of the foregoing
forty-five (45) day period, Seller shall have the right to further limit, or
terminate Purchaser’s access to Seller’s credit card network.  In addition, if
Purchaser fails to reload the POS with updated software (and, as a result,
remove all of Seller’s proprietary data) within the forty-five (45) day period,
Purchaser shall allow Seller access to the Properties, at no charge to Seller
and at Seller’s discretion, to remove any of Seller’s proprietary data,
including information related to consumer credit card transactions.

 

2.4              Inventory.  In addition to the Purchase Price, in consideration
of Seller’s sale, conveyance and transfer of the Inventory, at the Closing
Purchaser shall pay to Seller, by wire transfer of immediately available funds,
the amount calculated pursuant to the payment schedule set forth in Exhibit Y. 
The price and payment terms for petroleum products inventory, convenience store
merchandise and car-wash chemicals shall be as set forth in Exhibit Y attached
hereto and made a part hereof.  Additionally, at the Closing Purchaser shall pay
to Seller the petty cash estimated to be on hand at any of the Company-Operated
Retail Properties as of the Closing, as determined in accordance with
Exhibit Y.  Within forty-five (45) days following the Closing Date, (i) Seller
shall reconcile the foregoing estimated amounts in accordance with the
procedures set forth in Exhibit Y, and (ii) Seller or Purchaser, as applicable,
will make any necessary payments to the other.

 

2.5              Assignment of Agreements and Liabilities.

 

2.5.1           PMPA Franchise Agreements.  At Closing, Seller will assign and
convey to Purchaser, and Purchaser shall assume and purchase from Seller, all of
Seller’s assignable and

 

13

--------------------------------------------------------------------------------


 

transferable rights, title and interest in the PMPA Franchise Agreements by the
Parties’ execution at Closing of an Assignment of PMPA Franchise Agreements in
the form attached as Exhibit T (the “Assignment of PMPA Franchise Agreements”). 
Notwithstanding the foregoing, Seller hereby reserves the right to remove from
the Assignment of PMPA Franchise Agreements any of the Dealer Supply Agreements
(along with all associated Contracts) at any time prior to Closing by written
notice to Purchaser of such removal.  Purchaser acknowledges and agrees that
upon receipt of any such notice, (i) the Dealer Supply Agreement governing the
supply of Branded Fuel to the Dealer-Owned Service Station(s) identified in such
notice shall not be assigned pursuant to this Agreement and (ii) such
Dealer-Owned Service Station shall be removed from the transaction contemplated
by this Agreement and the Purchase Price shall be reduced by the amount of the
allocated Purchase Price for such Dealer-Owned Service Station set forth on
Exhibit A-4.

 

In the event that litigation is initiated prior to the Closing arising out of
(a) Seller’s attempted assignment of any PMPA Franchise Agreement under this
Section 2.5.1 or (b) the contemplated execution of the Brand Fee Agreement,
Purchaser and Seller shall reasonably cooperate in connection with such
proceedings; provided, however, that in the event that any such litigation
extends beyond two hundred and seventy (270) days after the Effective Date,
either Party may terminate this Agreement upon ten (10) days prior written
notice to the other Party.  In the event of such termination, the Deposit shall
be released in accordance with Section 3.3.4.

 

2.5.2           Equipment Leases.  Any Personal Property or Equipment leased by
Seller at the time of Closing and the agreements covering the lease of such
Personal Property or Equipment will be assigned by Seller to Purchaser to the
extent permissible by law and the agreements covering the lease of such Personal
Property or Equipment.  At Closing, Seller will assign and convey to Purchaser,
and Purchaser shall assume and accept from Seller, all of Seller’s assignable
and transferable rights, title and interest in such leases of Personal Property
or Equipment.

 

2.5.3           Non-Petroleum Leases.  Certain Properties are subject to
non-petroleum leases (each such non-petroleum lease, an “NPL”).  At Closing,
Seller will assign to Purchaser and Purchaser shall assume from Seller all
rights and obligations of Seller under any NPL as such rights and obligations
relate to Properties transferred pursuant to the terms of this Agreement. 
Seller will retain all rights and obligations pertaining to the portion of any
NPL that relates to service station properties not included in this sale, if
any.  A copy of the Assignment of Non-Petroleum Lease is attached as Exhibit U. 
Seller will have no obligation to obtain any consent required in connection with
the assignment of any NPL.  If an NPL to be assigned to Purchaser pursuant to
this Agreement requires, either expressly or by law, the affirmative consent of
the tenant under the NPL to legally effectuate an assignment, then Seller,
during the Inspection Period, will request such tenant’s consent to the
assignment by providing such tenant written notice from Seller. If Seller
obtains such consent, Seller shall provide notice to Purchaser. If Seller has
not obtained such consent by the date which is thirty (30) days after the end of
the Inspection Period, Seller will notify Purchaser and Purchaser may: (a) after
notice to and consent of Seller, which consent may be withheld for any reason
whatsoever, use its own efforts to obtain such tenant’s consent to the extent
such efforts do not create any additional liability to Seller; (b) enter into a
new lease with such tenant effective as of Closing so long as such tenant agrees
to provide Seller with a termination of the existing lease containing a release
of Seller from any liability under such lease; or (c) remove the Property
subject to such NPL from this Agreement and reduce the Purchase Price by the
amount of the allocated Purchase Price for such Property set forth on
Exhibit A-4.  Notwithstanding anything contained in this Agreement to the
contrary, Seller’s sole obligation with respect to obtaining

 

14

--------------------------------------------------------------------------------


 

any consent from the tenant under any NPL shall be limited to Seller sending a
written request to such tenant; Seller shall have no obligation to incur any
expense or to take any other action whatsoever with respect to obtaining any
consent.  Seller discloses to Purchaser that there is an NPL on a portion of
Sites 11814, 11680 and 13098 set forth on Exhibit A-1 which may require the
consent of the tenant to assign such NPL.

 

2.5.4           Reimbursement Agreements.  Seller has entered into Reimbursement
Agreements with certain Dealer-Owned Service Station dealers.  Purchaser shall
pay Seller, at Closing, the then current balance due under each of these
Reimbursement Agreements related to any Dealer Supply Agreement actually
assigned to Purchaser pursuant to Section 2.5.1, and Seller will assign to
Purchaser its rights under each such Reimbursement Agreement along with any
notes evidencing or collateral securing the reimbursement obligations under such
Dealer Supply Agreements.  Copies of the Assignment of Reimbursement Agreement
for each Dealer-Owned Service Station will be attached as Exhibit X, together
with copies of each respective Reimbursement Agreement not otherwise already
provided to Purchaser prior to the Effective Date.  This payment shall be in
addition to the Purchase Price.

 

2.5.5           Access Agreements.  At Closing, Seller will assign to Purchaser,
and Purchaser shall assume from Seller, all of Seller’s assignable and
transferable rights, representations, responsibilities and obligations,
including, without limitation, access payments and indemnification obligations,
in any access agreement relating to any Property, including, without limitation,
any agreement with surrounding property owners related to Remediation Activities
(collectively, “Access Agreements”).  Purchaser acknowledges that it is solely
responsible for renegotiating access to Properties and surrounding properties as
needed for Remediation Activities if agreements granting such access are not
assignable or transferable.  A non-exhaustive list of such Access Agreements is
provided as Exhibit D.

 

2.5.6           Statement of Environmental Responsibilities.  Purchaser agrees
to assume and abide by all representations, responsibilities and obligations
including, without limitation indemnification obligations, of Seller set forth
in any Statement of Environmental Responsibility relating to any Property.  A
non-exhaustive list of such Statements is provided as Exhibit W.

 

2.5.7           Other Agreements and Liabilities.  At Closing, Seller will
assign and convey to Purchaser, and Purchaser shall assume and purchase from
Seller, (a) the Assumed Liabilities and (b) all of Seller’s assignable and
transferable rights, title and interest in the transferred permits and the
Contracts.

 

2.5.8           Environmental Liabilities.  For the avoidance of doubt, as
described in Article VII, Purchaser agrees to assume any and all liabilities or
Claims arising out of, in connection with, or related to the environmental
condition of the Properties, whether or not identified in the Baseline Report,
Contamination or any Remediation Activities or Environmental Liabilities.

 

2.6              Compliance with Regulatory Approvals.  Promptly following the
Effective Date, Purchaser agrees to determine any and all regulatory approvals
required, including, but not limited to, compliance with the Hart-Scott-Rodino
Act and the transfer of any Tanks as described in Article XV and/or
responsibility for any Remediation Activities as described in Section 7.3.1. 
Purchaser shall promptly initiate contact with any applicable authority,
including, but not limited to the Federal Trade

 

15

--------------------------------------------------------------------------------


 

Commission, and promptly complete any necessary applications and pay any
required fees or deposits associated with review and or filing requirements of
such authorities at its sole cost.  If required, within fifteen (15) days after
the Effective Date, Seller and Purchaser shall file or cause to be filed with
the Federal Trade Commission and the United States Department of Justice any
notifications required to be filed under the Hart-Scott-Rodino Act with respect
to the transactions contemplated herein.  Purchaser shall pay the filing fees
under the Hart-Scott-Rodino Act, and shall receive a credit of fifty percent
(50%) of such filing fees against the Purchase Price at the Closing pursuant to
Section 3.2.  Seller and Purchaser shall reasonably cooperate in connection with
a Hart-Scott-Rodino Act review.  Seller and Purchaser shall diligently progress
their respective applications so as to obtain any necessary approvals or bring
to completion any required review process.  In the event that the applicable
Governmental Authority issues a decision prohibiting the transactions
contemplated by this Agreement prior to the end of the Inspection Period, either
Party may terminate this Agreement upon ten (10) days prior written notice to
the other Party.  In the event that the applicable Governmental Authority
requires Purchaser to divest sixty (60) or more Properties as a condition of
obtaining approval of the consummation of the transactions contemplated by this
Agreement, Purchaser may terminate this Agreement upon ten (10) days prior
written notice to Seller.  In the event that (x) the applicable Governmental
Authority has issued a second request pursuant to the Hart-Scott-Rodino Act, and
(y) any necessary approvals under the Hart-Scott-Rodino Act have not been
received within one hundred and twenty (120) days after the Effective Date (such
period, the “HSR Second Request Period”), then either Party may terminate this
Agreement upon ten (10) days prior written notice to the other Party.  In the
event of any such termination, the Deposit shall be released in accordance with
Section 3.3.4.  Thereafter, neither Party shall have any obligation under this
Agreement except for those obligations which expressly survive termination. 
Until such time as the transactions contemplated hereby are expressly prohibited
by the applicable Governmental Authority or either Party elects to terminate
this Agreement in accordance with this Section 2.6, then Purchaser and Seller
shall continue to diligently progress their respective applications and
approvals as required under this Section 2.6.

 

2.7              Business Licenses and Permits.  Purchaser is solely responsible
for identifying and obtaining any and all certificates, permits, variances
and/or licenses related to the use, occupancy and/or operation of the
Properties.  Closing shall not be delayed due to the absence of any certificate,
permit, variance or license.  Nor shall Closing be delayed to process any state
or local background checks, or resolve any pending regulatory permitting issues,
including, but not limited to, any Governmental Authority violation notices. 
Purchaser promptly shall file for all applicable and necessary licenses,
certificates, variances and/or permits for the operation of the Properties,
including, but not limited to, permits related to the transfer of beer and wine
inventories (and the sale of the same to the general public), any state
license(s) required to operate the Properties as service stations selling motor
fuels, as well as, insure that its intended source of fuel possesses all
necessary current and valid licenses to operate a fuel distribution business. 
Before the end of the Inspection Period, Purchaser shall obtain and confirm to
Seller that it possesses all necessary licenses, certificates, variances and
permits.  Seller makes no express or implied representation about the ability of
Purchaser to obtain certificates, permits, licenses and/or variances needed to
use, occupy or operate any of the Properties.

 

2.7.1           Pending Permit Applications.  Various permits for renovation
and/or improvement of certain Properties may be pending as of Closing.  Seller
shall initiate discussions with Purchaser during the Inspection Period and may,
subject to mutually agreeable terms, assign to Purchaser whatever rights to such
permits and/or plans and applications Seller may be able to assign.

 

16

--------------------------------------------------------------------------------


 

2.7.2           Ongoing Projects.  Certain service stations may be under
construction as of Closing.  These service stations shall be identified by
Purchaser within five (5) days after the Effective Date.  Seller may, but is not
required to, assign to Purchaser and allow Purchaser to assume Seller’s rights
in these projects upon mutually agreeable terms.

 

2.8              Exclusions from Transfer.  Notwithstanding the other provisions
of this Article II, the Purchased Assets shall not include any of Seller’s
proprietary equipment, intangible property, accounts receivable or notes
receivable (other than with respect to notes evidencing or collateral securing
Reimbursement Agreements assigned to Purchaser pursuant to Section 2.5.4),
including without limitation, the following:

 

2.8.1           Back Office System.  Seller’s back office computer systems and
software (“Back Office System” or “BOS”) contain proprietary information and are
not included in the real and personal property subject to transfer under this
Agreement.  Seller’s BOS will be removed from the Company-Operated Retail
Properties by Closing.  Purchaser shall arrange for Purchaser’s own computer
hardware and software, as needed, to replace Seller’s BOS.  Except as set forth
in Section 16.2, installation of Purchaser’s computer hardware and software
shall occur after Closing.

 

2.8.2           Intellectual Property.  Notwithstanding anything contained in
this Agreement to the contrary, this Agreement shall not transfer or license any
right, title or interest in any Trademark, other Intellectual Property, or any
related rights held, licensed or used by Seller or its Affiliates.  Seller makes
no representation as to Purchaser’s right to operate under the Intellectual
Property rights of others, and this Agreement will in no way be construed as, or
deemed to be, an inducement to Purchaser to infringe any such Intellectual
Property rights.  Seller will not be required to obtain licenses for Purchaser
relating to any third party Intellectual Property.  Any agreement between the
Parties with respect to any Seller intellectual property rights shall be set
forth only in the Brand Fee Agreement.

 

2.8.3           Leased Equipment.  Purchaser acknowledges that, unless
transferred to Purchaser pursuant to Section 2.5.2 and absent an agreement with
Seller’s vendor to the contrary, this transaction does not include the sale or
use of any leased equipment at the Properties and agrees to allow Seller’s
vendors up to thirty (30) days’ access after the Closing Date to remove any such
equipment.

 

ARTICLE III
PURCHASE PRICE

 

3.1              Amount.  The Purchase Price to be paid by Purchaser for the
transfer and sale by Seller of the Purchased Assets (other than Inventory and
cash on hand, payments for which are addressed separately in this Agreement) is
Two Hundred Million U.S. Dollars ($200,000,000.00 USD), payable in accordance
with Sections 3.2 and 3.3.  Purchaser’s apportionment of the Purchase Price
among and for each Property and Dealer-Owned Service Station is reflected in the
attached Exhibit A-4.

 

3.1.1           Seller’s Allocation of Apportioned Purchase Price.  Seller will
establish the allocation of Purchaser’s apportioned Purchase Price for each
Property no later than ten (10) days after the Effective Date.  Seller’s
allocation will include all Personal Property and Equipment under this
Agreement.  Purchaser’s apportionment and Seller’s allocation will be used to:

 

(i)        establish insurance amounts for the title insurance commitments and
owner’s policies (using only the apportioned Purchase Price allocated to land);

 

17

--------------------------------------------------------------------------------


 

(ii)       prepare the Closing statements and escrow instructions;

 

(iii)      prepare affidavits of value and transfer tax returns (to the extent
permitted by applicable law, using only the apportioned Purchase Price allocated
to land, with respect to real estate transfer tax returns); and

 

(iv)      calculate recordation taxes and recordation fees, if applicable (to
the extent permitted by applicable law, using only the apportioned Purchase
Price allocated land).

 

Such allocation shall be (a) used to establish any reduction in the Purchase
Price due to the removal of any Property or Dealer-Owned Service Station from
the contemplated transaction pursuant to the provisions of this Agreement, and
(b) shall be in the form of Exhibit A-4.  Seller and Purchaser agree that none
of the apportioned Purchase Price or allocation figures that may be set forth in
Exhibit A-4 are established necessarily for tax purposes or for financial or
accounting purposes but rather to establish Purchaser’s apportionment of the
Purchase Price for each Property and Dealer-Owned Service Station and Seller’s
allocation thereof among land, improvements and equipment.  For federal income
tax purposes, the Purchase Price of the Purchased Assets shall be allocated
among the Purchased Assets in accordance with Section 1060 of the Internal
Revenue Code of 1986, as amended.  Not later than 30 days after the Inventory
Reconciliation, Purchaser will provide EMC and EMOC with completed Forms 8594
prepared in a manner consistent with the apportioned Purchase Price set forth in
Exhibit A-4 and the Purchase Price allocable to the inventory and cash on hand. 
Seller acknowledges that Purchaser will report for federal income tax purposes
and file federal income tax returns in a manner consistent with the allocations
shown on the Forms 8594 provided to Seller.

 

3.2              Method of Payment.  No later than three (3) Business Days
before the Final Closing Date (or such other date as may be agreed to by
Seller), Purchaser shall pay into escrow, or shall cause to be paid into escrow,
the Purchase Price minus (a) the principal amount of Deposit actually held in
the Escrow Account or secured by an acceptable letter of credit as of the date
of Purchaser’s payment into escrow of the balance of the Purchase Price, and
(b) an amount equal to fifty percent (50%) of the filing fees under the
Hart-Scott-Rodino Act actually paid by Purchaser pursuant to Section 2.6.  This
payment shall include both Purchaser’s non-financed and financed portions of the
Purchase Price and shall be made at the office of the Title Company by wire
transfer of immediately available funds to an interest bearing account
designated by the Title Company (the “Escrow Account”).

 

3.2.1           Interest Credit.  Provided Purchaser causes the Purchase Price
to be paid into the Escrow Account in the manner described in Section 3.2, and
Closing is not delayed by Purchaser or its lender beyond the Final Closing Date,
then Purchaser will receive at Closing from the Escrow Account an interest
credit on the balance of the Purchase Price paid into the Escrow Account
pursuant to Section 3.2 for the three (3) days of deposit into escrow (the
“Interest Credit”).  The Interest Credit is to be calculated by using the London
Interbank Offered Rate (“LIBOR”) for three (3) months as published by the Wall
Street Journal on the fourth (4th) Business Day before the Closing Date.

 

3.2.2           Closing.  At Closing and before the documents to be recorded
have, in fact, been recorded, the Title Company shall release to Seller all
funds within the Escrow Account, minus (subject to the final sentence of this
Section 3.2.2) (a) the aggregate amount of interest earned on the funds within
the Escrow Account as of the Closing Date, and (b) an amount equal to the
Interest Credit, and Seller shall draw down on any letters of credit to the
extent securing any Deposit.  After Seller

 

18

--------------------------------------------------------------------------------


 

confirms to the Title Company its receipt of funds from the Escrow Account and
all other amounts due from Purchaser pursuant to the terms of this Agreement
(including, without limitation, payments for Inventory), the remaining funds
within the Escrow Account shall be released to Purchaser.  Notwithstanding the
foregoing, if the Closing is delayed beyond the Final Closing Date due to
actions or inactions attributable to Purchaser, then neither the actual interest
earned nor the Interest Credit will be due to Purchaser, and at Closing all
amounts within the Escrow Account will be released to Seller.

 

3.3              Deposits.

 

3.3.1           Escrow Account.  All deposits referenced in this Section 3.3 and
the Extension Period Deposit referenced in Section 5.3 shall be delivered by
wire transfer in immediately available funds to the Escrow Account or pursuant
to an irrevocable and unconditional letter of credit securing the Deposits in
favor of Seller as beneficiary from a banking institution and in a form and
substance, acceptable to Seller in its sole discretion.  Any such letter of
credit will: (a) be payable to Seller on sight in partial or full draws; (b) be
assignable by Seller to a beneficiary other than Seller, at Seller’s request,
without any cost to Seller; and (c) have an initial expiration date no sooner
than one (1) year after the Closing Date.  At least thirty (30) days prior to
any expiration or cancellation of the letter of credit, Purchaser shall deliver
a renewal or replacement letter of credit to Seller.  For the avoidance of
doubt, Purchaser’s failure to deliver a renewal or replacement letter of credit
to Seller shall constitute a Default under this Agreement.  Any and all fees or
costs charged by the issuer in connection with any such letter of credit shall
be paid by Purchaser.  Any funds delivered by wire transfer shall be held and
disbursed pursuant to the escrow agreement among the Title Company, Seller and
Purchaser, a copy of which is attached as Exhibit G (the “Escrow Agreement”). 
This Agreement and the Escrow Agreement shall be signed simultaneously by
Purchaser and returned to Seller.  Seller will execute the Escrow Agreement upon
receipt thereof and will forward the same to the Title Company for its
execution.

 

3.3.2           Signing Deposit.  Upon Purchaser’s execution of this Agreement,
Purchaser shall deposit Two Hundred and Fifty Thousand U.S. Dollars ($250,000.00
USD) into the Escrow Account as the Signing Deposit or provide an acceptable
letter of credit securing such amount.  If this Agreement is terminated prior to
Closing, the Signing Deposit shall be released in accordance with
Section 3.3.4.  If Purchaser proceeds to Closing, the Signing Deposit shall be
released in accordance with Section 3.2.2.

 

3.3.3           Earnest Money Deposit.  Within five (5) Business Days after the
Effective Date, Purchaser shall deposit the Initial Earnest Money Deposit into
the Escrow Account or provide an acceptable letter of credit securing such
amount.  On the first Business Day following the end of the Inspection Period,
Purchaser shall deposit the Final Earnest Money Deposit into the Escrow Account
or provide an acceptable letter of credit securing such amount.  If this
Agreement is terminated prior to Closing, the Earnest Money Deposit shall be
released in accordance with Section 3.3.4.  If Purchaser proceeds to Closing,
the Earnest Money Deposit shall be released in accordance with Section 3.2.2.

 

3.3.4           Release of Deposit upon Termination.  If this Agreement is
terminated prior to Closing, the Deposit (including through any necessary letter
of credit draws), or the Signing Deposit portion thereof, shall be released as
set forth below.  In the event that the Deposit, or relevant portion thereof, is
released to Purchaser pursuant to paragraphs (v), (viii), (ix), (x), (xi), or
(xii) below, in addition to such release, Seller shall pay to Purchaser an
amount equal to fifty percent (50%) of the filing fees under the
Hart-Scott-Rodino Act actually paid by Purchaser pursuant to Section 2.6.

 

19

--------------------------------------------------------------------------------


 

(i)        Upon Seller’s termination of this Agreement pursuant to
Section 13.1.2(a), due to Purchaser’s Default under this Agreement, the Deposit
shall be released to Seller;

 

(ii)       Upon Seller’s termination of this Agreement pursuant to
Section 13.1.2(d), resulting from the failure of any of the Conditions Precedent
contained in Article XII to have been satisfied, the Deposit shall be released
to Seller;

 

(iii)      Upon Seller’s termination of this Agreement pursuant to Section 5.3.3
or Section 7.2.1, due to Purchaser’s failure to close on all of the Properties,
the Deposit shall be released to Seller;

 

(iv)      Upon Purchaser’s termination of this Agreement pursuant to
Section 3.4, in relation to Purchaser’s financing, the Deposit shall be released
to Seller;

 

(v)       Upon either Party’s termination of this Agreement pursuant to
Section 2.6, due to a failure to receive any required approval under the
Hart-Scott-Rodino Act, or pursuant to Section 2.5.1, due to the existence of
litigation arising out of the attempted assignment of the PMPA Franchise
Agreements or the contemplated execution of the Brand Fee Agreement, the Signing
Deposit shall be released to Seller and the balance of the Deposit shall be
released to Purchaser;

 

(vi)      Upon Purchaser’s termination of this Agreement pursuant to
Section 13.1.3(a) during the Inspection Period, the Deposit shall be released to
Seller;

 

(vii)     Upon Seller’s termination of this Agreement pursuant to Article VII
due to Purchaser’s failure to execute required documentation prior to Closing,
the Deposit shall be released to Seller;

 

(viii)    Upon the Parties’ mutual agreement to terminate this Agreement
pursuant to Section 13.1.1, the Deposit shall be released to Purchaser;

 

(ix)      Upon Seller’s termination of this Agreement pursuant to
Section 13.1.2(b), due to a change in law or circumstances after the Effective
Date that results in a material impairment of the benefit of this Agreement to
Seller, the Deposit shall be released to Purchaser;

 

(x)       Upon Seller’s termination of this Agreement pursuant to
Section 13.1.2(c), due to the prevention or prohibition of the contemplated
transaction due to any law, injunction, judgment or ruling enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority  (other than
any such law, injunction, judgment or ruling enacted pursuant to the
Hart-Scott-Rodino Act), the Deposit shall be released to Purchaser;

 

(xi)      Upon Purchaser’s termination of this Agreement pursuant to
Section 13.1.3(b), resulting from the failure of any of the Conditions Precedent
contained in Article XII to have been satisfied, the Deposit shall be released
to Purchaser; or

 

(xii)     Upon Seller’s termination of this Agreement pursuant to Section 17.2,
due to Seller’s determination to withdraw the marketing of Branded Fuels in any
geographic area in which a Property is located (a “Market Withdrawal”), the
Deposit shall be released to Purchaser.

 

20

--------------------------------------------------------------------------------


 

3.4              Financing.  The transaction contemplated by this Agreement is
contingent on Purchaser obtaining a binding, unconditional financing commitment
satisfactory to Purchaser prior to the end of the Inspection Period.  In the
event that Purchaser is unable to obtain a binding, unconditional financing
commitment by such date, Purchaser shall promptly notify Seller and Purchaser
may terminate this Agreement upon three (3) days written notice, whereupon the
Deposit shall be released in accordance with Section 3.3.4.  Purchaser shall
deliver to Seller a true and complete copy of its financing commitment prior to
the end of the Inspection Period.

 

ARTICLE IV
FUTURE BUSINESS

 

4.1              Motor Fuel Volume.

 

4.1.1           Branded Fuel.  Purchaser shall sell certain Branded Fuel from
the Properties for at least fifteen (15) years after the Closing Date. 
Purchaser shall enter into the Brand Fee Agreement for the sale of Branded Fuel
at the Properties, with such agreement having an initial period of fifteen (15)
years after the Closing Date.  Purchaser acknowledges that from and after the
Closing Date Seller, in its sole discretion, may execute other brand fee
agreements substantially similar to the Brand Fee Agreement with third-parties
in the same market or geographic area as Purchaser.

 

4.1.2           Liquidated Damages.  Purchaser agrees that it and its franchise
dealers shall sell from the Properties certain Branded Fuel during the 15-year
obligation described above.  Purchaser acknowledges that (a) such sale
expectation is reasonably based on historical sales from the Properties and its
expected development of the markets covered by the Brand Fee Agreement; and
(b) in the event that the Brand Fee Agreement is terminated, Purchaser shall pay
to EMOC, as liquidated damages, the amount calculated pursuant to Exhibit FF.

 

4.1.3           Market Withdrawal.  Notwithstanding the forgoing, Purchaser will
not be subject to liquidated damages for any termination of the Brand Fee
Agreement if such termination is a result of a Market Withdrawal.  While Seller
has no current marketing plan to cease marketing Branded Fuels in the areas in
which the Properties are located, Purchaser acknowledges that Seller continually
reviews its areas of operation and therefore, Seller cannot and does not by this
Agreement make any representation or warranty that Seller will continue in the
future to market Branded Fuels in any or all of the geographic areas in which
the Properties are located.  A Market Withdrawal will be effective only with
respect to the Properties in the geographic area(s) in which Seller has
determined to withdraw the marketing of Branded Fuels.

 

4.2              Convenience Store Branding.

 

4.2.1           CODO and DOSS Properties.  Some of the Company-Owned
Dealer-Operated Properties and Dealer-Owned Service Stations to be listed on
Exhibit L include convenience stores operated under the On the Run brand and are
subject to On the Run Franchise Agreements executed by the related dealers which
agreements were assigned to TMC Franchise Corporation by Seller.  Purchaser
shall have no rights to On the Run franchise revenues or any obligations to
satisfy any On the Run franchisor requirements.

 

21

--------------------------------------------------------------------------------


 

4.2.2           On the Run CORS Properties.  Purchaser hereby acknowledges that
Seller will, after the Effective Date, provide TMC Franchise Corporation or an
affiliate thereof, in its capacity as owner of the On the Run franchise and
related rights, with Purchaser’s contact information.  Such information is
provided to allow TMC Franchise Corporation the opportunity to initiate
discussions with Purchaser regarding On the Run branding and franchise
opportunities at the On the Run CORS Properties.

 

4.3              Tank Upgrades.  Purchaser agrees to the complete the upgrade of
the existing underground tank system at the Properties described on Exhibit CC
within the time periods set forth on such Exhibit.  Purchaser shall perform all
work required to ensure that the systems at the identified Properties meet or
exceed applicable laws and regulations, including, (a) with respect to Site
11814 and Site 12005 listed on Exhibit CC, at a minimum, the complete removal of
all existing Tanks and lines and replacement with (i) double wall tanks and
double wall product piping, (ii) secondary containment for the submersible pumps
and island dispensers, and (iii) double wall spill buckets for fill and vapor
connections, and (b) with respect to Site 15965 listed on Exhibit CC, at a
minimum, the removal of all single wall product lines, sumps and spill buckets
and replacement with (i) double wall product piping, (ii) secondary containment
for submersible pumps and island dispensers, and (iii) double wall spill buckets
for fill and vapor connections (collectively, the “Upgrades”).  At Closing,
Seller shall put in escrow with the Title Company from the Purchase Price the
aggregate of all the individual sums shown on Exhibit CC for the Properties
listed (the “Upgrade Amount”) to be held by the Title Company pursuant to an
Upgrade Escrow Agreement, a form of which is attached as Exhibit DD hereto,
executed at Closing until such time as the Upgrades at a Property have been
completed to Seller’s satisfaction. Upon completion of the required Upgrades for
a Property, Purchaser shall deliver to Seller notice that the Upgrades have been
completed at such Property together with a copy of the registration for new
tanks for the Property required under applicable law. Seller shall have the
right to inspect any such Property to confirm to its satisfaction that the
Upgrades have been successfully completed.  In the event that Seller confirms to
its satisfaction that such Upgrades have been completed by Purchaser, Seller
shall notify the Title Company of the same and the Title Company shall release
to Purchaser the Upgrade Amount applicable to such Property as shown on
Exhibit CC.  In the event that Purchaser fails to timely complete the Upgrades
at a Property, Seller, to the extent permitted by applicable law, shall have the
right, but not the obligation, upon thirty (30) days notice to access such
Property in order, to the extent permitted by applicable law, to (1) demolish
any tanks and lines at such Property and backfill any resulting hole with pea
gravel, or (2) perform the work required under this Section 4.3. In the event
that Seller elects to take any action set forth in clauses (1) or (2) above,
then upon completion of said work, Seller shall have the right to request that
the Title Company release to Seller from escrow the Upgrade Amount for such
Property.  Purchaser shall not assign, convey or transfer, whether directly or
indirectly, any Property identified on Exhibit CC prior to the completion of the
Upgrades for such Property.  If Purchaser determines to replace or upgrade the
underground system at any Property not listed on Exhibit CC following the
Closing Date, Purchaser shall, at a minimum, perform such replacement or upgrade
to meet or exceed applicable laws and regulations, including performing all
Upgrades at such Property.

 

4.4              Purchaser’s PMPA Obligations.

 

4.4.1           Obligations at Closing.  Subject to Section 2.5.1 hereof, at
Closing EMOC will assign to Purchaser the PMPA Franchise Agreements.  Purchaser
will assume all of EMOC’s rights and obligations arising from and after the
Closing Date under the PMPA Franchise Agreements assigned by EMOC to Purchaser,
the PMPA, and any other applicable law, as the same relate to such PMPA

 

22

--------------------------------------------------------------------------------


 

Franchise Agreements.  EMOC makes no representation or warranty regarding EMOC’s
compliance with PMPA matters or the accuracy, enforceability, or completeness of
any franchise document or information.

 

4.4.2           Obligations following Closing.  Before the stated expiration
date of each PMPA Franchise Agreement assigned by EMOC to Purchaser, Purchaser
will, in good faith and in the normal course of business, offer each franchisee
an agreement for the supply of Branded Fuel, unless such franchisee previously
has been properly terminated or non renewed for any reason permitted by the PMPA
or properly non renewed pursuant to 15 USC 2802(b)(3)(A).  Franchise agreements
offered by Purchaser to the franchisees will be offered in accordance with the
PMPA and will comply in all respects with all applicable provisions of the PMPA,
the Brand Fee Agreement and any applicable state law.

 

4.4.3           Seller’s Market Withdrawal.  For the avoidance of doubt, nothing
in this Agreement shall be construed to limit Seller’s right to implement a
Market Withdrawal in accordance with the provisions of the PMPA and all such
rights are expressly reserved.

 

ARTICLE V
SURVEY, TITLE AND CERTAIN DILIGENCE MATTERS

 

5.1              Surveys.  Within ten (10) days after the Effective Date, Seller
shall deliver three (3) sets of completed Surveys to Purchaser and one (1) set
of completed Surveys to the Title Company.  Purchaser shall reimburse all fees,
costs and expenses incurred by Seller in connection with the Surveys pursuant to
Section 6.4.2.  Simultaneous with delivery of the completed Surveys, the
surveyor’s legal descriptions will be provided to Seller and the Title Company
as a Microsoft Word document.

 

The Survey for any Property will incorporate the location of all highways,
streets, roads, railroads, rivers, creeks or other water courses, fences,
easements, rights-of-way and other encumbrances or encroachments on or adjacent
to the Property, including all of the title matters shown on the title
commitments provided for in Section 5.2.  The Survey will: (a) define the
Property in square feet; (b) provide a legal description of the Property;
(c) contain the North directional arrow at the top of the Survey; and
(d) include certification of the Survey’s accuracy in the form required by the
Title Company for issuance of the ALTA owner’s title insurance policy, as
provided for in Section 5.4.

 

Any survey agreement entered into pursuant to Section 5.1 will provide that, at
no cost to Seller, the Survey will remain the property of Seller in the event
Closing does not occur and, in such event, Purchaser shall forfeit any and all
rights to the Survey.

 

5.2              Title Commitments.  On or before the Effective Date, Seller
will post preliminary title commitments for each of the Properties to the
Virtual Data Room, and within five (5) days after the Effective Date, will
deliver or cause the Title Company to deliver to Purchaser electronic copies of
the preliminary title commitments together with copies of all exception
documents noted therein for each of the Properties.

 

5.3              Inspection Period.  Purchaser shall have a period commencing on
the Effective Date and ending sixty (60) days after the Effective Date (the
“Inspection Period”), within which to inspect and perform its due diligence with
respect to the transactions described in this Agreement, including all
environmental due diligence as set forth in Section 7.2.  At the end of the
Inspection Period, Purchaser

 

23

--------------------------------------------------------------------------------


 

may, at its option, extend the Inspection Period for an additional thirty (30)
days by paying Seller, by wire transfer and in immediately available funds, the
Extension Period Deposit.

 

5.3.1           Disclaimer of Documentation.  Notwithstanding any documents
Seller may provide Purchaser pursuant to the terms of this Agreement, Purchaser
is advised to conduct such due diligence, including all environmental due
diligence as set forth in Section 7.2, as it deems appropriate during the
Inspection Period.  Any such documentation, including, without limitation, the
Baseline Report, is provided by Seller as a convenience only without
representation or warranty and not in substitution for Purchaser’s own due
diligence review.

 

5.3.2           Objections.  Subject to Section 5.3.3, if Purchaser has any
objections to matters shown on the Surveys or the preliminary title commitments
provided pursuant to Section 5.2, which matters materially impair the operation
or use of a Property in a manner that is not consistent with Seller’s current
operations of the Properties (“Objections”), Purchaser shall, prior to the end
of the Inspection Period, notify Seller of its Objections.  Purchaser shall be
deemed to have waived (a) any Objections not asserted by Purchaser prior to the
end of the Inspection Period; and (b) any and all claims and/or causes of action
against Seller for damages or any other remedies related in any manner, directly
or indirectly, to any and all defects in and/or exceptions to title to the
Properties that are not otherwise the subject of any Objection.

 

5.3.3           Attempt to Cure.  If Purchaser notifies Seller of Objections in
accordance with Section 5.3.2, Seller will have the option, in its sole
discretion, to cure such Objections prior to Closing.  If Seller elects to cure
such Objections, Seller will use commercially reasonable efforts in this regard;
provided, however, that Seller shall have no obligation to expend any money in
order to cure an Objection.  If Seller elects not to cure an Objection, or if
Seller undertakes to cure an Objection but then determines that cure is not
reasonably achievable, then Seller will give notice of the same to Purchaser not
later than thirty (30) days after the end of the Inspection Period.  Upon such
notice from Seller, Purchaser will have ten (10) days to either (a) waive the
Objection and accept title to the Property subject to such Objection, and
Purchaser shall be deemed to have waived any and all claims and/or causes of
action against Seller for damages or any other remedies related in any manner,
directly or indirectly, to any and all defects in and/or exceptions to title to
the Property; or (b) terminate this Agreement as to the Property in question by
providing Seller with written notice.

 

If Purchaser elects to terminate this Agreement as to a Property in question,
the transaction will proceed and the Purchase Price will be adjusted accordingly
based on the allocations identified on Exhibit A-4.  If notice of termination
under this Section is given for more than five (5) Properties, Seller may give
notice of termination of this transaction as to all Properties whereupon
Purchaser shall have five (5) days to waive the Objections involved or this
transaction shall automatically terminate and the Deposit will be distributed in
accordance with Section 3.3.4.

 

5.4              Title Insurance Policies.  At Closing, Purchaser shall obtain a
title insurance policy from the Title Company for each Property conveyed and
transferred to Purchaser under this Agreement.  Each title insurance policy will
insure marketable title to such Property, subject only to the Permitted
Encumbrances, and be in the amount determined pursuant to Section 3.1 (solely
with respect to the land value therein).

 

24

--------------------------------------------------------------------------------


 

5.5              Conveyance of Title.  At Closing, Seller will convey title to
the Fee Properties by Deed to Purchaser.  Purchaser and Seller agree that title
to each Property will be transferred subject to the following (collectively, the
“Permitted Encumbrances”):

 

(i)               The lien for real property taxes for the current year provided
the same are not due and payable prior to or as of the Closing Date, and any
liens for special assessments which as of the Closing Date are not due and
payable;

 

(ii)              all matters disclosed in the title commitments or Surveys
delivered pursuant to Sections 5.1 and 5.2 that are approved, accepted, waived,
or otherwise not objected to by Purchaser in accordance with Section 5.3;

 

(iii)             all laws, ordinances, statutes, orders and regulations to
which the Property is subject, including, without limitation, all building, and
zoning ordinances, laws and regulations and all Environmental Laws, including,
but not limited to, any notices of violations or non-compliance citations;

 

(iv)             any matters or circumstances that a new or updated survey or
physical inspection of the Property might disclose; provided, however, that
Seller shall not permit any new encumbrances, liens or easements to be recorded
after the expiration of the Inspection Period;

 

(v)              all existing leases and/or rights of any subtenant or licensee
of Seller occupying any Property on the Closing Date; and

 

(vi)             all Engineering and Institutional Controls.

 

ARTICLE VI
CLOSING

 

6.1              Closing; Closing Date.  The Closing, consisting of the Parties’
execution and delivery of all the documents referred to in this Agreement,
including, but not limited to, Seller’s delivery of the Deeds, the Assignment of
Leases, the Assignment of PMPA Franchise Agreements, the Assignment and 
Assumption Agreement, and the Bills of Sale, will take place at Seller’s offices
located at 3225 Gallows Road, Fairfax, Virginia 22037, or at another mutually
agreed upon location.  Closing will occur on the Final Closing Date or, if
earlier, on the date that is three (3) Business Days following the satisfaction
or waiver of all of Conditions Precedent; provided that, if all of the
Conditions Precedent have not been satisfied or waived as of the Final Closing
Date, Seller may, but is not obligated to, extend the Final Closing Date to such
date as it may deem appropriate.  Purchaser and Seller agree to conduct a
pre-closing seven (7) days before Closing with the Title Company in Fairfax,
Virginia, or another mutually agreed upon location.  The pre-closing is intended
to ensure that all documents and other closing items required under this
Agreement have been delivered, or will be delivered, to the Title Company so
that Closing may occur as scheduled.  Notwithstanding the foregoing, the Parties
agree that Closing may be conducted in whole or in part through the Title
Company serving as escrow agent and by overnight mail and federal funds wires,
in which case the pre-closing may be conducted in the same manner.

 

25

--------------------------------------------------------------------------------


 

6.2              Seller’s Responsibilities at Closing.

 

6.2.1           Fee Properties.  At Closing, Seller will deliver to the Title
Company and Purchaser a Deed duly executed and acknowledged by Seller for each
of the Fee Properties.  The Deed for each Fee Property will contain the legal
description of the respective Property provided by the Survey.

 

6.2.2           Lease Properties.  At Closing, Seller will deliver to the Title
Company and Purchaser an Assignment of Leases duly executed by Seller for the
Lease Properties.

 

6.2.3           Personal Property and Equipment.  At Closing, Seller will
deliver to the Title Company and Purchaser Bills of Sale duly executed by Seller
for all Personal Property and Equipment sold as part of this transaction.

 

6.2.4           PMPA Franchise Agreements.  At Closing, EMOC will deliver to the
Title Company and Purchaser an executed Assignment of PMPA Franchise Agreements.

 

6.2.5           Other Agreements and Liabilities.  At Closing, Seller will
deliver to the Title Company and Purchaser an executed Assignment and Assumption
Agreement.

 

6.2.6           Corporate Authority.  At Closing, Seller will deliver to the
Title Company and Purchaser certificates of incumbency and evidence of corporate
authority with respect to the execution of this Agreement and all documents
required by this Agreement, in such form and content as the Title Company
reasonably may require.

 

6.2.7           Brand Fee Agreement.  At Closing, EMOC will deliver to the Title
Company and Purchaser an executed Brand Fee Agreement.

 

6.2.8           Other Closing Documents.  At Closing, Seller will deliver all
other standard closing documents as may be required by state, federal or local
authorities, including W-9 forms, and a certificate of non-foreign status.

 

6.3              Purchaser’s Responsibilities at Closing.

 

6.3.1           Purchase Price.  At Closing, Purchaser shall pay the Purchase
Price by causing it to be released from the Escrow Account (or authorizing
Seller to draw down any letter of credit securing a Deposit) in accordance with
the terms of this Agreement and will pay or cause to be paid any other amounts
owed to Seller under this Agreement, including, without limitation, those
amounts contemplated by Sections 2.4, 2.5.4, and 2.6.

 

6.3.2           Fee Properties.  At Closing, Purchaser will deliver to the Title
Company and Seller a Deed, duly executed and acknowledged by Purchaser, for each
of the Fee Properties.

 

6.3.3           Lease Properties.  At Closing, Purchaser will deliver to the
Title Company and Seller an Assignment of Leases duly executed by Purchaser for
the Lease Properties.

 

6.3.4           Personal Property and Equipment.  At Closing, Purchaser will
deliver to the Title Company and Seller executed Bills of Sale duly executed by
Purchaser.

 

26

--------------------------------------------------------------------------------


 

6.3.5           PMPA Franchise Agreements.  At Closing, Purchaser will deliver
to the Title Company and EMOC an executed Assignment of PMPA Franchise
Agreements duly executed by Purchaser.

 

6.3.6           Other Agreements and Liabilities.   At Closing, Purchaser will
deliver to the Title Company and Seller an executed Assignment and Assumption
Agreement.

 

6.3.7           Environmental and Tank Transfer Documents.  At Closing,
Purchaser will deliver or will have delivered to the Title Company and Seller:
(a) documentation required by Governmental Authorities necessary to transfer
Tanks in accordance with Article XV and Remediation Activities in accordance
with Section 7.3.1 duly executed by Purchaser; (b) a release of liability for
the environmental condition of the Properties in the form of Exhibit Q; and
(c) a notification letter directed to the appropriate Governmental Authority
advising such Governmental Authority of the transfer of responsibility for the
environmental condition of the Properties in the form of Exhibit R, all as set
forth in Article VII.

 

6.3.8           Corporate Authority.  At Closing, Purchaser will deliver to the
Title Company and Seller certificates of incumbency and evidence of corporate
authority, for the execution and delivery of this Agreement and all documents
required by this Agreement, in such form and content as the Title Company
reasonably may require.

 

6.3.9           Business Licenses and Permits.  Purchaser will deliver to Seller
a duly executed certificate confirming that it possesses all necessary licenses,
certificates, variances and permits necessary to use, occupy or operate any of
the Properties.

 

6.3.10         Tax Exemption Certificates.  Purchaser will provide Seller with
properly completed exemption certificates or current license numbers for any tax
from which Purchaser claims exemption.  If Purchaser fails to provide the
appropriate exemption certificate or license numbers, Seller shall invoice
Purchaser for the tax, and Purchaser shall pay the tax as invoiced.

 

6.3.11         Brand Fee Agreement.  At Closing, Purchaser will deliver to the
Title Company and Seller an executed Brand Fee Agreement.

 

6.3.12         Other Closing Documents.  Purchaser will deliver all other
standard closing documents as may be required by the Title Company or state,
federal or local authorities.

 

6.4              Closing Costs.

 

6.4.1           Property Taxes; Rents; Assessments; Utilities.  Any general real
estate or personal property taxes, rents, and special taxes or assessments for
the then current year relating to the Properties will be prorated as of the
Closing Date and adjusted at Closing.  If Closing occurs before taxes are
finalized for the then current year, the tax apportionment at Closing will be
based on the latest tax rate as applied to the latest assessed valuation of the
Properties.  The Title Company and Seller will collect from Purchaser at
Closing, and the Title Company shall pay out of the collected funds, all sales
taxes applicable to the Personal Property and Equipment transferred to Purchaser
under this Agreement.  All utilities and other pre-paid expenses, customarily
adjusted for commercial real estate closings conducted in the Property’s
jurisdiction, will be adjusted as of the Closing Date.  In the event that
collected funds are insufficient to pay all such expenses, Purchaser promptly
shall pay the same and

 

27

--------------------------------------------------------------------------------


 

provide proof of payment to the Title Company and Seller.  If a balance remains
with the Title Company after all amounts due under this Section 6.4.1 are paid
by the Title Company, the Title Company shall refund the balance to Purchaser.

 

6.4.2           Surveys; Title Insurance; Taxes.  Seller will pay for the cost
of the title commitments (subject to the following sentence) as well as
recording fees and transfer taxes customarily due from a seller on the transfer
of property in the Property’s jurisdiction as of the Closing Date, exclusive of
any transfer taxes imposed with respect to any mortgage or deed of trust placed
on the Properties as part of Purchaser’s financing of the acquisition of the
Properties and other traditional purchaser costs.  Purchaser shall pay for any
additional costs, fees or expenses of the Title Company to issue any extended
coverage, the costs of any title endorsements requested by Purchaser, any lender
coverage, the Survey for each Property as well as all costs associated with
title insurance premiums and/or with any mortgage(s) and transfer of Personal
Property and Equipment including, but not limited to, transfer taxes, and
recording fees customarily due from a transferee, and any and all sales taxes,
excise taxes, UCC search fees and UCC filing fees.  Each Party shall pay fifty
(50%) percent of any costs charged by the Title Company for escrow services.

 

6.4.3           Other Closing Costs.  Each Party will bear its own fees, costs
and expenses associated with the contemplated transaction, including attorneys’
fees, appraisal, brokerage, consulting and/or due diligence costs, and any other
related fees and expenses.

 

6.4.4           Bulk Sales Compliance.  For Properties located in jurisdictions
imposing a bulk transfer law on the transfer of Inventory, Purchaser and Seller
will cooperate with each other so as to allow Seller or Purchaser, as
applicable, to submit and complete in a timely fashion all Bulk Sale notices and
filings, to the extent necessary to comply with such law.

 

ARTICLE VII
ENVIRONMENTAL MATTERS

 

7.1              Definitions.

 

7.1.1           Baseline Report means collectively those  environmental
documents or reports for the Properties that have been posted by the Seller to
the Virtual Data Room on the thirtieth (30th) day after the end of the
Inspection Period at 12 noon Eastern Standard Time.

 

7.1.2           Contamination means the presence, whether known or unknown, at,
on, under, originating or migrating from any Property of any chemical, compound,
material, substance or other matter that: (a) is a flammable, corrosive,
explosive, hazardous, toxic or regulated material, substance or waste, or other
injurious or potentially injurious material, whether injurious or potentially
injurious by itself or in combination with other materials; or (b) is
controlled, designated in, regulated or governed by any Environmental Law.
“Contamination” also shall include any increase in Contamination.

 

7.1.3           Engineering and Institutional Controls means those restrictions
and requirements imposed or permitted by Seller or any Governmental Authority
with respect to activities on and/or the use of the Properties, including,
without limitation, easements, paving caps, engineered barriers, groundwater
restrictions, activity and use limitations or restrictions pursuant to
applicable state law including, without limitation, M.G.L. c. 21E, § 6 and 310
C.M.R. 40.1000; 40.1012 et seq. in Massachusetts, N.H. Rev. Stat. Ann.
Section 147-F:15 and N.H. Code Admin. R. Ann. Env-Or 601.01,

 

28

--------------------------------------------------------------------------------


 

602.01 and 608 et seq. in New Hampshire, and Rhode Island Gen. Laws Title 23,
Chap. 19.1 and Rhode Island Department of Environmental Management Rules and
Regulations for the Investigation and Remediation of Hazardous Material
Releases, § 8.09; Appendix G in Rhode Island, environmental land use controls,
restrictive covenants, well drilling prohibitions, zoning restrictions, special
building permit requirements, deed notices, and registration of sites containing
Contamination.

 

7.1.4           Environmental Law or Environmental Laws means any and all
federal, state, or local laws, statutes, ordinances, rules, decrees, orders, or
regulations relating to the environment, hazardous substances, materials, or
waste, toxic substances, pollutants, or words of similar import, or
environmental conditions at, on, under, or originating or migrating from any
Property, or soil, water and groundwater conditions, including, but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. § 2601, et seq., the Clean Air Act, as amended, 42 U.S.C. §
1857, et seq., the Federal Water Pollution Control Act, as amended, 42 U.S.C. §
1251, et seq., the Federal Hazardous Materials Transportation Act, 49 U.S.C. §
1801, et seq., any amendments to the foregoing, and any similar federal, state
or local laws, statutes, ordinances, rules, decrees, orders or regulations.  To
the reasonable knowledge of Seller, Seller has provided Purchaser with all
consent decrees applicable to the Properties currently in its possession.

 

7.1.5           Environmental Liabilities means any and all obligations,
responsibilities, Claims and liabilities, whether under any Environmental Law or
otherwise, with respect to Contamination or Seller’s or Purchaser’s compliance
with Environmental Laws at the Properties.

 

7.1.6           Government Reimbursement Fund means a fund administered by a
Governmental Authority responsible for considering and issuing reimbursement for
certain eligible Remediation Activities at the Properties.

 

7.1.7           Governmental Authority means any governmental (federal, state,
local or other), regulatory, judicial, or other competent authority, including
without limitation, an authority responsible for the administration or
collection of any tax; a body or self-regulating entity responsible for the
administration of Environmental Laws, including, with respect to remediation,
Remediation Activities, and determining NFA Status in Massachusetts, a Licensed
Site Professional licensed under M.G.L. c. 21A, § 19 et seq.; a body or
self-regulating entity responsible for any or all parts of the energy sector;
and a body or self-regulating entity responsible for planning and related
legislative activities. “Governmental Authority” includes any person appointed
by any of the foregoing to carry out an investigation or an inquiry.

 

7.1.8           No Further Action Status or NFA Status means either (i) a
written determination received from the Governmental Authority having
jurisdiction over the Properties or Remediation Activities that no further
remedial activities are required to meet applicable industrial/commercial
clean-up standards (excluding periodic monitoring) under applicable
Environmental Laws; or (ii) when all necessary remedial activities have been
completed to meet applicable industrial/commercial clean-up standards pursuant
to a remedial investigation, remediation or other environmental response
workplan approved by the appropriate Governmental Authority if the applicable
Environmental Laws do not provide for such a  written determination.  If
Purchaser is unable to achieve (i) or (ii) above, only then No Further Action
Status or NFA Status means when all necessary

 

29

--------------------------------------------------------------------------------


 

remedial activities have been completed under applicable Environmental Laws to
meet applicable  industrial/commercial clean-up standards pursuant to a remedial
investigation, remediation, or other environmental response workplan approved by
the appropriate Governmental Authority if the Governmental Authority has
unreasonably delayed or refused to provide such a written determination.

 

7.1.9           Remediation Activities means any site investigation, study,
assessment, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), natural attenuation,
bioremediation, response, treatment, cleanup or abatement work, and operations
and maintenance, whether on-site or off-site, of Contamination required to
achieve NFA Status.

 

7.1.10         Remediation Consultant means one or more third-party consultants
responsible for undertaking environmental assessments at the Properties prior to
Closing, including without limitation, investigation of the Properties’
environmental condition.

 

7.1.11         Remediation Contractor or Remediation Contractors means one or
more environmental engineering firms engaged by Purchaser to perform Remediation
Activities.

 

7.2              Environmental Due Diligence.

 

7.2.1           Environmental Assessment. Seller has contracted for Phase I
evaluations of the Properties, which will be made available to Purchaser in the
Virtual Data Room upon completion.    Phase I protocols generally follow the
ASTM E-1527-05 Standard.  Seller will provide Purchaser access to relevant
environmental reports currently maintained by Seller’s third-party environmental
consultants, including, but not limited to, soil and water studies for
Properties with active environmental cases.  Seller will make information
available through the Virtual Data Room.  Purchaser also may supplement the
Seller’s Remediation Consultants’ efforts with additional environmental due
diligence at Purchaser’s expense as provided in Section 7.2.2.

 

Seller reserves the right to undertake additional environmental testing and
compliance examinations of the Properties, as Seller may desire, and undertake
any work or corrective measures, at its option, prior to Closing. If Seller so
elects, Seller will notify Purchaser, to the extent practicable, and provide
Purchaser with a copy of any additional environmental assessments or other
documentation concerning such work or corrective measures. Seller shall post a
copy of the same to the Virtual Data Room.

 

In addition, Seller may, at its sole discretion, elect to remove any Property or
Properties from this Agreement for environmental reasons, in which case the
Purchase Price shall be adjusted in accordance with the allocations indentified
on Exhibit A-4 for those individual Properties removed from the Agreement.

 

Prior to the expiration of the Inspection Period, Purchaser may elect to remove
up to five percent (5%) of the Properties from this Agreement for environmental
reasons, in which case the Purchase Price shall be adjusted in accordance with
the allocations identified on Exhibit A-4 for those individual Properties
removed from the Agreement.  If Purchaser provides notice of termination under
this Section for more than five percent (5%) of the Properties, Seller may give
notice of termination of this transaction as to all Properties whereupon
Purchaser shall have five (5) days to identify no more

 

30

--------------------------------------------------------------------------------


 

than five percent (5%) of the Properties to remove from this Agreement or this
transaction shall automatically terminate and the Deposit will be distributed in
accordance with Section 3.3.4.

 

Seller and Purchaser each shall be responsible for paying their respective costs
and expenses, including attorney’s fees and outside consultants’ fees, incurred
during the described environmental investigation, testing and due diligence, as
well as related activities, prior to Closing.

 

7.2.2           Environmental Due Diligence.  Purchaser will have access to the
documents comprising the Baseline Report posted to the Virtual Data Room. 
Seller may provide Purchaser various documentation prior to the execution of
this Agreement, including, but not limited to environmental reports and any such
documentation is provided as a convenience only without representation or
warranty and not in substitution for Purchaser’s own due diligence review.  In
addition, Purchaser may perform additional environmental testing at the
Properties at its own expense during the Inspection Period.  If Purchaser elects
to perform any additional environmental testing at the Properties, Purchaser
shall notify Seller in writing and execute Seller’s Right of Access Agreement
(set forth on Exhibit E-1) at least five (5) days in advance of the date that
such additional environmental testing is to occur.  Any additional testing
performed by Purchaser shall be completed, with results forwarded to Seller, not
later than the end of the Inspection Period.

 

Purchaser’s entry upon the Properties for the purposes of any environmental
assessment or testing shall be done at Purchaser’s sole risk and expense and
shall be pursuant to the terms of Seller’s Right of Access Agreement and in
strict compliance with Seller’s Subsurface Clearance “Drilling” Protocol (set
forth on Exhibit E).  Purchaser also shall comply with any other legal
requirements such as obtaining licenses, drilling permits, and other
authorizations that may be necessary to conduct the desired activities. 
Purchaser will obtain and provide to Seller the executed Notification of
Consultant for Site Access Agreement, attached hereto as Schedule E-1B to
Exhibit E-1, from all of Purchaser’s Remediation Consultants prior to such
Remediation Consultants’ commencement of any work on the Properties. 
Purchaser’s data may be added to the Virtual Data Room at Seller’s discretion.

 

7.2.3           Delivery of Data. Seller or its designee(s) will deliver the
documents comprising the Baseline Report to the Virtual Data Room as such
information is developed and becomes available.  A schedule of the contents
available on the Virtual Data Room on the thirtieth (30th) day after the end of
the Inspection Period at 12 noon Eastern Standard Time shall be attached to this
Agreement as Schedule Q to Exhibit Q, and as of that date and time shall be
deemed for all purposes to constitute the final Baseline Report.  The documents
posted to the Virtual Data Room will be downloaded to electronic media for
distribution to the Parties within thirty (30) days after the Effective Date and
within thirty (30) days after the Closing Date.

 

7.2.4           No Warranty of Baseline Report. Purchaser understands and agrees
that the Baseline Report does not include all of Seller’s files that may relate
to the Properties, nor does Seller make any representation or warranty as to the
accuracy or completeness of the documents comprising the Baseline Report.

 

7.2.5           Independent Verification of Baseline Report. At Closing,
Purchaser shall acknowledge by its execution of Exhibit Q that it had an
opportunity to conduct its own independent investigation regarding the
environmental condition of the Properties and also had the opportunity for

 

31

--------------------------------------------------------------------------------


 

independent verification of the Phase I evaluations, the environmental condition
of the Properties, and any other environmental-related information comprising
the Baseline Report.

 

7.2.6           Acknowledgements and Assumption of Risk. PURCHASER SPECIFICALLY
ACKNOWLEDGES THAT IT UNDERSTANDS THE PROPERTIES HAVE BEEN USED FOR COMMERCIAL
PURPOSES INCLUDING THE STORAGE, DISTRIBUTION AND MARKETING OF MOTOR FUELS,
PETROLEUM, PETROLEUM-BASED PRODUCTS AND OTHER CHEMICALS, AND THAT THE
ENVIRONMENT, INCLUDING BUT NOT LIMITED TO, THE SOIL AND SUB-SOIL OF THE
PROPERTIES AND THE SOIL, AIR, LAND, GROUNDWATER AND WATER ON, UNDER, NEAR OR
ADJACENT  THERETO AND DRAINS, SEWERS, PIPES, WATER COURSES AND WATER TABLES AT,
ON, UNDER OR IN THE VICINITY OF THE PROPERTIES MAY HAVE BEEN CONTAMINATED OR
IMPACTED BY OIL OR OTHER CONTAMINATION. PURCHASER EXPRESSLY ACCEPTS AND ASSUMES
ALL RISKS, WHETHER KNOWN OR UNKNOWN, ASSOCIATED WITH THE FOREGOING.

 

PURCHASER ACKNOWLEDGES THAT PURCHASER IS BEING GIVEN THE OPPORTUNITY TO INSPECT
THE PROPERTIES AND TO OBTAIN SATISFACTORY EVIDENCE OF THE CONDITION OF THE
PROPERTIES FROM SOURCES OTHER THAN SELLER AND ITS AGENTS OR CONTRACTORS AND THAT
PURCHASER WILL CONDUCT SUCH INSPECTIONS OF THE PROPERTIES AND REVIEW ALL MATTERS
DETERMINED BY PURCHASER NECESSARY OR APPROPRIATE IN ORDER TO DETERMINE WHETHER
THE PROPERTIES ARE SUITABLE FOR PURCHASER’S INTENDED USE.

 

PURCHASER EXPRESSLY ACKNOWLEDGES, AGREES, AND UNDERSTANDS THAT PURCHASER IS
ACQUIRING RESPONSIBILITY FOR THESE PROPERTIES IN AN “AS IS, WHERE IS” NATURE,
WITH ALL FAULTS AND DEFECTS, LATENT OR OTHERWISE, WITHOUT LIMITING THE “AS IS,
WHERE IS” NATURE OF THE TRANSFER OF THE PROPERTIES.  IT IS UNDERSTOOD AND AGREED
THAT SELLER IS MAKING NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, OF ANY KIND OR NATURE WITH RESPECT TO THE PROPERTIES, INCLUDING, BUT
NOT LIMITED TO, THE PROPERTIES’ HABITABILITY, SUITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, THE PRESENCE OR ABSENCE OF CONDITIONS ON THE
PROPERTIES THAT COULD GIVE RISE TO A CLAIM FOR PERSONAL INJURY, PROPERTY OR
NATURAL RESOURCE DAMAGES, THE PRESENCE OF HAZARDOUS OR TOXIC SUBSTANCES,
CONTAMINANTS OR POLLUTANTS AT, ON, UNDER, OR ORIGINATING OR MIGRATING FROM THE
PROPERTIES, THE INCOME OR EXPENSES FROM OR OF THE PROPERTIES, THE STATUS OF THE
REGISTRATION OF THE TANKS, FIXTURES, STRUCTURES, AND ALL OTHER PERSONAL
PROPERTY, EQUIPMENT AND DISPENSERS, OR THE CONDITION OF, THE MERCHANTABILITY OR
THE FITNESS FOR ANY PARTICULAR PURPOSE OF ANY OF THE AFOREMENTIONED.

 

7.3              Transfer of Remediation Activities.  Promptly following the
Effective Date and prior to Closing, Purchaser agrees to determine any and all
regulatory approvals required to effectuate the transfer of responsibility for
existing Remediation Activities with respect to any Property including, without
limitation, pursuant to 310 C.M.R. 40.0000; 40.0560; 40.0720 in Massachusetts,
N.H. Code of Admin. R. Ann. Env-Or 607 in New Hampshire, and Rhode Island
Remediation Regulations, DEM-DSR-01-93, § 10.03 in Rhode Island.  Purchaser
shall be solely responsible for compliance with all

 

32

--------------------------------------------------------------------------------


 

applicable Environmental Laws necessary to transfer responsibility for
Remediation Activities, if allowed by law, from Seller to Purchaser effective no
later than thirty (30) days after Closing, provided, however, Seller shall
cooperate in good faith with Purchaser with regard to execution of necessary
documents.

 

7.4              Environmental Responsibility Following Closing.

 

7.4.1           Purchaser’s Remediation Responsibility.  From and after Closing,
Purchaser shall be solely responsible, at no expense to Seller, for any and all
environmental issues and Remediation Activities (whether arising prior to or
after Closing), including Contamination, at, on, under or originating from the
Properties.  Seller will transfer Environmental Liabilities to Purchaser for the
Properties at Closing.

 

7.4.2           Seller’s Remediation Responsibility.  From and after Closing,
Seller shall have no responsibility for Contamination at the Properties,
including, but not limited to, any obligation to remediate any of the
Properties.

 

7.4.3           Purchaser’s Express Assumption of All Environmental Liabilities.
Purchaser specifically acknowledges and agrees that it is solely responsible at
its sole expense for, and assumes all liabilities and risk associated with, any
and all Contamination and Environmental Liabilities.

 

If Purchaser transfers or assigns in part or all of its interests in the
Properties, Purchaser agrees that such transfer or assignment will not release
Purchaser from its assumption of Environmental Liabilities including its
obligation to complete all Remediation Activities and Engineering and
Institutional Controls necessary to achieve NFA Status.

 

Purchaser acknowledges that no liability or Claim arising out of, in connection
with, or related to the environmental condition of the Properties, Contamination
or any Remediation Activities or Environmental Liabilities (all of which are
expressly assumed by Purchaser pursuant to this Agreement) will be asserted as
or deemed to be an “Excluded Liability.”

 

Seller shall have no liability or responsibility whatsoever to investigate
and/or remediate Contamination, except for Contamination first caused solely by
activities of Seller or its employees, agents or contractors after the Closing
Date.  The sale of petroleum products by Seller to Purchaser or its suppliers in
and of itself shall not constitute a basis for a claim that Seller or its
employees, agents or contractors caused Contamination after the Closing Date.

 

In accordance with Section 2.5.5, at Closing, Purchaser shall assume all
liabilities and obligations associated with or related to the Access Agreements.

 

In accordance with Section 2.5.6, at Closing, Purchaser shall assume all
liabilities and obligations associated with or related to Statements of
Environmental Responsibilities.

 

7.4.4           Documents Executed at or Prior to Closing.  At or prior to
Closing, Purchaser shall execute and submit to Seller all documents identified
in this Article VII and Section 6.3.7.  Purchaser also shall send or cause to
have sent the Notification Letter (Exhibit R) and such other documentation as
required under Section 7.3.4 to all applicable Governmental Authorities in
connection

 

33

--------------------------------------------------------------------------------


 

with the Properties and promptly provide copies of such Notification
Letter(s) and documentation to Seller.

 

Pursuant to Environmental Law or other applicable law, no later than thirty (30)
days after the Closing Date or within such shorter time period as may be
required, including without limitation, prior to Closing, Purchaser shall enter
into any other necessary agreements or submit necessary documentation that is
required to transfer from Seller to Purchaser, agreements or obligations
regarding the Properties and Personal Property and Equipment.  Purchaser shall
take all necessary actions to substitute itself as the responsible party for any
actions or activities relating to Remediation Activities or Contamination at,
on, under, or originating or migrating from the Properties, including, but not
limited to, the assumption of Seller’s obligations under any Access Agreements
or Statements of Environmental Responsibility, as provided for in Sections 2.5.5
and 2.5.6, as well as environmental compliance.  This shall also include,
without limitation, the execution or assumption of all agreements or consent
orders containing terms and conditions required by any Governmental Authority
for Purchaser to fulfill its obligations under this Agreement.

 

Purchaser further agrees to undertake, at its sole expense, from and after the
Closing Date, all other reporting and notification required under the
Environmental Laws for Contamination and/or Remediation Activities and shall
undertake, in good faith and with due diligence, all Remediation Activities of
Contamination required by the relevant Governmental Authorities and in
compliance with the Environmental Laws.

 

Failure to execute the foregoing documents and any other documents required in
Article VII constitutes a breach and Default by Purchaser of this Agreement. 
Thereafter, Seller may terminate this Agreement, in which event the Deposits
will be distributed in accordance with Section 3.3.4.

 

7.5              Government Reimbursement Fund.

 

7.5.1           Seller’s Assignment.  Subject to Section 7.5.2, as of Closing,
Seller transfers to Purchaser all rights (if any) to payment from the Government
Reimbursement Fund relating to each of the Properties. Seller, however, makes no
warranties or representations concerning Purchaser’s ability to recover against
any Government Reimbursement Fund.  Purchaser specifically acknowledges that its
right to make or recover on a claim from a Government Reimbursement Fund for
eligible costs may be impaired as a consequence of the specific circumstances
described in the letter from ExxonMobil to the applicable Governmental
Reimbursement Fund, attached as Exhibit AA.

 

7.5.2           Seller’s Incurred Costs.  Notwithstanding Section 7.5.1, to the
extent that any Seller has made a request or claim for reimbursement from any
Governmental Authority as of the Closing Date, Purchaser will agree to authorize
(and execute appropriate documentation to facilitate) such Seller’s right to
receive any outstanding reimbursement request. Purchaser acknowledges that it
has no rights to such claims or reimbursements. Purchaser releases any claims
against past or future reimbursements for Remediation Activities undertaken
prior to the Closing.  A non-exhaustive list of such pending claims for
reimbursement from any Government Reimbursement Fund is provided as Exhibit O.

 

7.6              Release.  Purchaser expressly understands and agrees to accept
the conveyance of the Properties, in their “AS IS, WHERE IS” condition as of
Closing, Purchaser shall make no Claim against

 

34

--------------------------------------------------------------------------------


 

the Seller-Related Parties with respect to: (a) Contamination; (b) the Baseline
Report, any Remediation Consultant, Remediation Activities, Engineering and
Institutional Controls, and Government Reimbursement Funds; (c) all contracts
and agreements between the Purchaser and any Remediation Contractors; (d) the
environmental condition of the Properties; (e) the Seller’s ownership or
operation of the Properties; and (f) any Environmental Liabilities.  The
Purchaser shall release the Seller-Related Parties from ANY AND ALL
CLAIMS, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING FROM THE NEGLIGENCE
(INCLUDING GROSS NEGLIGENCE AND STRICT LIABILITY) AND WILLFUL MISCONDUCT, OF THE
SELLER-RELATED PARTIES PRIOR TO CLOSING, whether such claims are now existing or
arising in the future, foreseen or unforeseen, known or unknown, at law or in
equity, including those which arise out of or relate to or result in any way
from, allegedly or in fact, the matters set forth in (a) through (f) above
including, without limitation, the condition of the Properties, any
Contamination, or the ownership or operation of the Properties by Seller. This
release shall include, but is not limited to: (x) any and all Claims under the
Environmental Laws; (y) any and all Claims for injury, death, destruction, loss
or damage to the person or property of the Purchaser arising out of the
environmental condition of the Properties and the improvements and the Equipment
on the Properties and/or the existence of Contamination at, on, under, or
migrating or originating from the Properties; and (z) any and all obligation and
liability for further assessment, cleanup and remediation of any and all
Contamination at the Properties. Purchaser expressly assumes all such liability
and obligations related to the foregoing. To evidence Purchaser’s release of the
Seller-Related Parties as aforesaid, Purchaser shall execute at Closing and as a
condition of Closing the environmental release attached hereto as Exhibit Q and
the Notification Letter attached hereto as Exhibit R, as well as such other
documents as may be required by the Governmental Authority to evidence the
transfer of Environmental Liabilities to Purchaser.

 

7.7              Post Closing Access.  Upon request by Seller in connection with
any written request or demand from any Governmental Authority or in connection
with any Listed Claim, Purchaser shall provide for and permit post-Closing
access to the Properties, at no cost to Seller, as any of the Seller-Related
Parties may require, to undertake any environmental assessment, investigation,
testing, Remediation Activities, and Engineering and Institutional Controls that
Seller deems necessary in its sole discretion.  Such access shall include, but
is not limited to, the right but not the obligation to conduct such tests, take
such groundwater or soil samples, excavate, remove, dispose of Tanks and soil,
and treat the soil and groundwater, conduct and/or continue environmental
investigation, testing and Remediation Activities, and undertake such other
actions as are reasonably necessary pursuant to such request. Seller shall use
commercially reasonable efforts to minimize disruption of the Purchaser’s
business activities during any demolition, Tank removal, remediation, soil
removal and other activities. Notwithstanding anything to the contrary in this
Agreement or its Exhibits, Purchaser shall provide Seller with exclusive access
rights to the Properties to observe and/or confirm Purchaser’s timely discharge
of Purchaser’s Upgrade obligations with respect to Tanks and/or any Remediation
Activities undertaken by or on behalf of Purchaser. The applicable
Seller-Related Party shall provide Purchaser as much advance notice as
reasonably practical of all potentially disruptive or intrusive activities to be
undertaken on the Properties; such notice may be in the form of a periodic
written schedule of activities delivered from time to time. No advance notice
shall be required for non-disruptive activities such as periodic monitoring of
wells on the Properties, if any.  Seller shall provide Purchaser copies of
analytical or other data collected concerning the environmental condition of the
Properties obtained by Seller within a reasonable time after any environmental
assessment, investigation, testing, Remediation Activities, and/or Engineering
and Institutional Controls undertaken by Seller.

 

35

--------------------------------------------------------------------------------


 

7.8              Engineering and Institutional Controls. Purchaser and Seller
acknowledge that the Properties are and will be subject to Engineering and
Institutional Controls imposed in connection with previous, ongoing and future
Remediation Activities at the Properties including, without limitation, as
specifically set forth in the Deed(s). Purchaser further acknowledges and agrees
that in conducting Remediation Activities, Purchaser shall, at its sole cost and
expense, adopt and use all engineering and related technical assistance
available and standard to the industry and any required by the Governmental
Authorities or Seller pursuant to this Agreement or Exhibits thereto to protect
the health and safety of persons. Purchaser agrees to obtain all necessary
approvals for any Engineering and Institutional Controls required to achieve NFA
Status at the Properties. Purchaser may need to consider the use of engineering
controls to prevent the migration of vapors and/or liquids containing
Contamination into any buildings, underground utilities or storm water
retention/detention ponds, including without limitation, vapor extraction
systems, vapor barriers, sealed sumps and storm pond liners. Purchaser hereby
agrees to maintain, preserve, and comply with all Engineering and Institutional
Controls that are or may be in the future imposed on the Properties in
connection with the Remediation Activities or corrective action activities
conducted prior to the Closing Date. The Engineering and Institutional Controls
shall run with the land for the benefit of the Seller-Related Parties and shall
bind the Purchaser, subsequent owners, users and occupiers of the Properties,
including any successors, lessees, assignees and licensees, and shall continue
until released by the applicable Governmental Authority.

 

7.9              Subsequent Transfers. The provisions of Sections 7.7, 7.8,
7.9.1 and 15.4 will run with the land and be included in the Deed from Seller to
Purchaser or, in the case of Engineering and Institutional Controls, such other
recordable instrument as provided by applicable Environmental Law and/or
Governmental Authority. Purchaser agrees that it will not complete any sale,
transfer or assignment of any of its interests in the Properties or any part
thereof, or enter into any lease, license or right to occupy or use the
Properties or any part thereof without first obtaining from Purchaser,
subsequent owners, users, and occupiers of the Properties, including all
successors, lessees, assignees, and licensees, obligations identical to
Purchaser’s obligation pursuant to Sections 7.7, 7.8, 7.9.1 and 15.4. Purchaser
shall include provisions in all such documents, giving Seller, and Seller’s
successors and assignees, the right, but not the obligation, to enforce such
obligations against Purchaser, subsequent owners, users, and occupiers of the
Properties, including any successors, lessees, assignees, and licensees. Seller
also may enforce any such obligations by all lawful means including specific
performance, injunctive relief, any other legal or equitable remedy allowed by
law against Purchaser, notwithstanding the subsequent transfer, lease, or
mortgage of the Properties or part thereof, and, in any event, Purchaser shall
remain liable to Seller for any breach of this Section 7.9. Any transferee,
assignee or successor owner, lessee, licensee, occupier or user of the
Properties shall only take title to the Properties subject to the terms of
Sections 7.7, 7.8, 7.9.1 and 15.4. The rights and benefits of Sections 7.7, 7.8,
7.9.1 and 15.4 will inure not only to Seller, but also to the benefit of the
Seller-Related Parties.  Neither Purchaser, nor any party acquiring any right,
interest or title through or after Purchaser will be permitted to vacate, waive,
eliminate, or in any way modify the rights and benefits that the Seller-Related
Parties have pursuant to Sections 7.7, 7.8, 7.9.1 and 15.4. Any subsequent
transfer of any Property will not alter Purchaser’s responsibilities and
obligations to Seller under this Agreement.

 

7.9.1           Deed Restrictions. The Parties agree that, at Closing, each
Property will be subject to deed restrictions as described in Exhibit J. The
deed restrictions must be filed in a format also provided in Exhibit J as
required by State standards.

 

36

--------------------------------------------------------------------------------


 

7.10            Purchaser’s Indemnity for Environmental Obligations. Purchaser
shall defend, indemnify and hold harmless the Seller Indemnified Parties for,
from and against, without limitation, all Claims, liability, losses, expenses
and costs incurred by Seller in connection with, resulting from, related to,
arising out of, or attributable in any way to any Claim based on, arising out of
or related to: (1) Environmental Liabilities; (2) Purchaser’s breach or Default
of its obligations, liabilities or covenants under Article VII and/or the
related Exhibits; (3) Purchaser’s performance of Remediation Activities,
Engineering and Institutional Controls, or due diligence activities, including
any and all third-party Claims relating to, arising out of, or incurred in
connection with Purchaser’s Remediation Consultants, Purchaser’s Remediation
Contractors, or other Persons in the performance of Remediation Activities,
Engineering and Institutional Controls or Purchaser’s due diligence activities;
(4) the presence of Contamination at, on, under, or originating or migrating
from the Properties; (5) the actions or inactions of Purchaser; (6) the actions
or inactions of all parties acquiring title or an interest in the Properties
through Purchaser or after Purchaser no longer owns or operates the  Properties;
(7) Seller’s or Purchaser’s non-compliance with Environmental Laws relating to
the  Properties; (8) all claims by Governmental Authorities including without
limitation resulting from the failure of the Purchaser to enter into such
documentation as may be required by the Governmental Authority regarding the
transfer of the  Properties from Seller to Purchaser, the transfer of Personal
Property and Equipment and/or the transfer of Remediation Activities, or the
failure of the Governmental Authority to approve or transfer such documentation;
(9) changes in, modifications to, or amendments of the Environmental Laws,
irrespective of whether the events giving rise to such Claims or liabilities
occurred prior to, on, or after the Closing Date; (10) the condition of the
Properties, the improvements, and the Personal Property and Equipment on the 
Properties; (11) Purchaser’s failure to provide post-Closing access to the
Properties as required by Section 7.7; and (12) Purchaser’s failure to comply
with Section 7.9 regarding subsequent transfers.

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

8.1              Seller’s Representations and Warranties.  Seller makes no
representation or warranty whatsoever, except as otherwise may be expressly
provided in this Agreement.  Without limiting the foregoing, Seller makes no
express or implied representation or warranty that the Properties, or Seller’s
use thereof, comply or have complied with any federal, state or local law, rule,
regulation, or ordinance including, but not limited to, the Americans with
Disabilities Act, the Environmental Laws, as well as any zoning, use, occupancy
or other regulatory matter.  Seller makes no representation or warranty
regarding the accuracy or completeness of any information Purchaser may receive
from Seller.

 

8.1.1           EMOC represents and warrants to Purchaser as of the Effective
Date and as of the Closing Date:

 

(a)           EMOC is a corporation duly organized, validly existing, and in
good standing under the laws of the state of its incorporation and is duly
qualified to do business as a foreign corporation in the Commonwealth of
Massachusetts, and the States of New Hampshire and Rhode Island.  EMOC has full
power and authority to enter into this Agreement and to perform its requisite
obligations.

 

37

--------------------------------------------------------------------------------


 

(b)           EMOC has obtained all requisite corporate and other authorizations
required for the execution, delivery, and performance of this Agreement.

 

(c)           This Agreement constitutes EMOC’s legal, valid, and binding
obligation and is enforceable in accordance with its terms, except to the extent
that enforceability may be limited by federal or other bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or affecting the
enforcement of creditors’ rights generally, now or hereinafter in effect.

 

(d)           To the reasonable knowledge of EMOC, EMOC is not in default under
any lease agreement with respect to any EMOC Lease Property.

 

8.1.2           EMC represents and warrants to Purchaser as of the Effective
Date and as of the Closing Date:

 

(a)           EMC is a corporation duly organized, validly existing, and in good
standing under the laws of the state of its incorporation and is duly qualified
to do business as a foreign corporation in the Commonwealth of Massachusetts,
and the States of New Hampshire and Rhode Island.  EMC has full power and
authority to enter into this Agreement and to perform its requisite obligations.

 

(b)           EMC has obtained all requisite corporate and other authorizations
required for the execution, delivery, and performance of this Agreement.

 

(c)           This Agreement constitutes EMC’s legal, valid, and binding
obligation and is enforceable in accordance with its terms, except to the extent
that enforceability may be limited by federal or other bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or affecting the
enforcement of creditors’ rights generally, now or hereinafter in effect.

 

(d)           To the reasonable knowledge of EMC, EMC is not in default under
any lease agreement with respect to any EMC Lease Property.

 

8.2              Purchaser’s Representations and Warranties.  Purchaser
represents and warrants to, and covenants and agrees with, Seller that as of the
date of the execution of this Agreement by Purchaser and as of the Closing Date:

 

(a)           Purchaser is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of its organization
and is authorized to do business in the Commonwealth of Massachusetts, and the
States of New Hampshire and Rhode Island.  Purchaser has full power and
authority to enter into this Agreement and to perform its obligations hereunder.

 

(b)           Neither its execution of this Agreement nor its performance or
satisfaction of any agreement or condition contained in this Agreement and to be
performed or satisfied by Purchaser has or will: (a) violate any provision of
Purchaser’s certificate of formation or limited liability company agreement;
(b) violate any provision of, or give any Person the right to declare a default
or exercise any remedy under any agreement, instrument or understanding to which
it or its Affiliates is bound; or (c) contravene, conflict with or result in the
violation of any of the terms of any order, writ, injunction, decree, statute,
rule or regulation applicable to Purchaser.

 

38

--------------------------------------------------------------------------------


 

(c)           Purchaser has obtained all required authorizations for the
execution, delivery, and performance of this Agreement.

 

(d)           No consent or approval of any governmental or regulatory authority
is required, except as expressly noted herein, for the due authorization,
execution, or delivery by Purchaser of this Agreement.

 

(e)           Purchaser does not have any outstanding tax or other financial
obligations to the state of its organization or to the Commonwealth of
Massachusetts, or the States of New Hampshire or Rhode Island other than those
taxes or other financial obligations for the current tax year.

 

(f)            Purchaser has received from Seller various documentation related
to the Purchased Assets, including information regarding the underground storage
tank systems and the environmental conditions at the Properties, and Purchaser
acknowledges that: (i) it had an opportunity to independently verify the
documentation provided by Seller and the Properties’ environmental condition;
and (ii) all documentation provided by Seller to Purchaser was provided for
Purchaser’s convenience only and was not to be relied upon by Purchaser in
substitution for Purchaser’s own due diligence.

 

ARTICLE IX
LIABILITIES

 

9.1              No Express or Implied Warranty.  WITHOUT LIMITING PURCHASER’S
OTHER OBLIGATIONS OR ACKNOWLEDGMENTS, AND EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, ALL OF THE PURCHASED ASSETS CONVEYED PURSUANT TO THIS AGREEMENT ARE
SOLD BY SELLER AND ACCEPTED BY PURCHASER IN THEIR “AS-IS, WHERE-IS” CONDITION AS
OF THE EFFECTIVE DATE.  SELLER DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE CONCERNING ANY PURCHASED
ASSET CONVEYED UNDER THIS AGREEMENT.  PURCHASER ACKNOWLEDGES ITS RESPONSIBILITY
TO INSPECT ALL PROPERTY (REAL AND PERSONAL), INVENTORY AND EQUIPMENT AND TANKS
FOR PATENT OR LATENT DEFECTS THAT MAY EXIST AT THE TIME OF CLOSING IN ENTERING
INTO THIS AGREEMENT, PURCHASER HAS NOT BEEN INDUCED BY, AND HAS NOT RELIED UPON,
ANY REPRESENTATIONS, WARRANTIES OR STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE
BY THE SELLER OR ANY AGENT, EMPLOYEE OR OTHER REPRESENTATIVE OF THE SELLER THAT
ARE NOT EXPRESSLY SET FORTH HEREIN.  INSTEAD, PURCHASER’S DECISION TO PURCHASE
THE PROPERTIES AND OTHER PURCHASED ASSETS IS BASED SOLELY UPON PURCHASER’S OWN
EXAMINATION, INSPECTION AND ANALYSIS OF THE PURCHASED ASSETS.

 

9.2              Purchaser’s Assumption of Assumed Liabilities.

 

9.2.1           Assumed Liabilities.  At Closing, Purchaser acknowledges that it
shall assume all of the Assumed Liabilities, including, without limitation, all
obligations and liabilities associated with, related to, incurred in connection
with, or otherwise affecting, the ownership and operation of the Purchased
Assets, and Purchaser’s environmental undertakings set forth in Article VII. 
This assumption

 

39

--------------------------------------------------------------------------------


 

shall include, but is not limited to, franchisor’s and/or lessee’s maintenance
and repair obligations under any assigned franchise or lease agreement, whether
outstanding as of Closing or arising thereafter.

 

9.2.2           Tank Related Obligations and Liabilities.  Purchaser
acknowledges that certain Tanks contain or have contained explosive gases and
have been used for the storage of petroleum products and are unfit for the
storage of water or any other article or commodity intended for human or animal
contact or consumption.  Purchaser expressly agrees not to use or permit the use
of any Tank for such storage.

 

ARTICLE X
INDEMNITIES

 

10.1            Purchaser Indemnification Obligations.

 

10.1.1         Purchaser’s Indemnification.  Purchaser shall defend, indemnify
and hold harmless Seller, its Affiliates, their respective successors, assigns,
directors, officers, employees, subsidiaries, affiliates and agents (the “Seller
Indemnified Parties”) for, from and against, without limitation, all Claims,
liability, losses, expenses and costs incurred by Seller in connection with,
resulting from, related to, arising out of, or attributable in any way to any of
the following:

 

(a)           Assumed Liabilities.  Any Assumed Liability, including without
limitation, all liabilities related to or arising from the ownership,
possession, operation, use or maintenance of the Purchased Assets arising before
or after Closing;

 

(b)           Brokers’ Fees.  Brokers’, finders’ and/or agents’ fees and
commissions, in connection with the contemplated transaction, asserted by any
person on the basis of any statement, instrument, action, inaction or agreement
alleged to have been made by the Purchaser;

 

(c)           Entry.  Purchaser’s entry onto or activities on the Properties
pursuant to the terms of this Agreement;

 

(d)           Misrepresentation.  Any representation or warranty, made by
Purchaser in this Agreement or in any of the documents it made available to
Seller or delivered before or at Closing, that is misleading or untrue in any
material respect;

 

(e)           Breach.  Purchaser’s failure to discharge or perform any
obligation, covenant or agreement made in this Agreement.  A breach will
include, but will not be limited to, any claim related to Purchaser’s non
compliance with its PMPA obligations defined in Section 4.4, including:  (a) the
terms and conditions of the franchise agreements offered by Purchaser or any
action taken by Purchaser, specifically including any termination or non renewal
action, under or pursuant to the franchise agreements; (b) Purchaser’s offer or
failure to offer franchise agreements as required by Section 4.4;
(c) Purchaser’s failure to fulfill its obligations under the PMPA or any state
franchising law; or (d) Purchaser’s failure to fulfill any obligations contained
in the PMPA Franchise Agreements assigned to Purchaser by Seller;

 

(f)            Intellectual Property.  Purchaser’s alleged infringement of any
intellectual property right; or

 

40

--------------------------------------------------------------------------------


 

(g)           Environmental Obligations.  Any environmental obligations, as more
fully set forth in Article VII.

 

10.1.2         Notice.  In the event a claim against any Seller Indemnified
Party arises that may be covered by the indemnity provisions of Section 10.1.1
of this Agreement, notice will be given by such Seller Indemnified Party to
Purchaser.  The failure to give notice as required by this Section 10.1.2,
however, will not result in a waiver or any diminishment of any right to
indemnification provided by this Agreement.

 

10.1.3         Purchaser’s Acknowledgment of Duty to Indemnify.  If Purchaser
agrees in writing to the Seller Indemnified Party that a claim is covered by the
indemnity provisions of Section 10.1.1, and Purchaser agrees in that writing to
indemnify the Seller Indemnified Party in the event of any liability, losses,
expenses, settlement and/or costs incurred by any Seller Indemnified Party,
Purchaser will have the right to contest and defend by all appropriate legal
proceedings such claim and to select lead counsel to defend any and all such
claims; provided that prior to any assumption of defense by Purchaser, Purchaser
shall have received the written consent of Seller to such assumption, which
consent may be withheld in the sole discretion of Seller.  In order to
consummate any settlement, however, Purchaser must first obtain the written
consent of Seller, which consent may be withheld in the sole discretion of
Seller.  The Seller Indemnified Party may select counsel, at its sole cost and
expense, to participate in any defense assumed by Purchaser.

 

10.1.4         Purchaser’s Failure to Indemnify.  In the event that Purchaser
fails or refuses to assume the defense or indemnify any Seller Indemnified Party
within thirty (30) days of the notice described in Section 10.1.2, then the
Seller Indemnified Party will have the right to select and retain its own
counsel who will serve in Seller’s discretion until the matter concludes.  All
costs and expenses incurred as a result of said legal counsel’s work shall be
paid by Purchaser in a timely manner.  In exercising its right to select counsel
pursuant to this Section 10.1.4, Seller (or any Seller Indemnified Party) does
not waive its right to compel Purchaser to undertake its indemnity obligations
through other legal proceedings or otherwise.

 

10.2            Seller Indemnification Obligations.

 

10.2.1         EMOC Indemnification Obligations.

 

EMOC will indemnify and hold harmless Purchaser and its Affiliates and their
respective successors, assigns, directors, officers, employees, subsidiaries,
affiliates and agents (the “Purchaser Indemnified Parties”), from and against
each and every Claim, directly resulting from or arising out of any of the
following:

 

(a)           Excluded Liabilities.  To the extent arising from any Excluded
Liability with respect to an EMOC Property;

 

(b)           Brokers’ Fees.  Brokers’, finders’ and agents’ fees and
commissions, in connection with the contemplated transaction, asserted by any
person on the basis of any statement, instrument, action, inaction or agreement
alleged to have been made by EMOC; or

 

(c)           Breach.  EMOC’s failure to discharge or perform any obligation,
covenant or agreement made by EMOC in this Agreement.

 

41

--------------------------------------------------------------------------------


 

(d)           Exceptions.  For the avoidance of doubt, EMOC specifically
disclaims any indemnification obligations for any Claim resulting from the use
of the Properties in violation of this Agreement and/or in violation of the
Deed, the Deed restrictions referenced in Section 7.9.1, and/or the Engineering
and Institutional Controls referenced in Section 7.8 by Purchaser-Related
Parties, subsequent owners, users, and occupiers.  EMOC’s obligations to
indemnify also will not be applicable to any Claim (i) arising out of any
third-party contractual obligations that Purchaser, or any person or entity
acquiring any interest or title through Purchaser, including Purchaser’s lender,
may create and/or assume; or (ii) brought by or on behalf of Alliance Energy LLC
or AE Holdings Corp.

 

10.2.2         EMC’s Indemnification Obligations.

 

EMC will indemnify and hold harmless the Purchaser Indemnified Parties, from and
against each and every Claim, directly resulting from or arising out of any of
the following:

 

(a)           Excluded Liabilities.  To the extent arising from any Excluded
Liability with respect to an EMC Property;

 

(b)           Brokers’ Fees.  Brokers’, finders’ and agents’ fees and
commissions, in connection with the contemplated transaction, asserted by any
person on the basis of any statement, instrument, action, inaction or agreement
alleged to have been made by EMC; or

 

(c)           Breach.  EMC’s failure to discharge or perform any obligation,
covenant or agreement made by EMC in this Agreement.

 

(d)           Exceptions.  For the avoidance of doubt, EMC specifically
disclaims any indemnification obligations for any Claim resulting from the use
of the Properties in violation of this Agreement and/or in violation of the
Deed, the Deed restrictions referenced in Section 7.9.1, and/or the Engineering
and Institutional Controls referenced in Section 7.8 by Purchaser-Related
Parties, subsequent owners, users, and occupiers.  EMC’s obligations to
indemnify also will not be applicable to any Claim (i) arising out of any
third-party contractual obligations that Purchaser, or any person or entity
acquiring any interest or title through Purchaser, including Purchaser’s lender,
may create and/or assume; or (ii) brought by or on behalf of Alliance Energy LLC
or AE Holdings Corp.

 

10.2.3         Amount of Liability.  The amounts for which any Seller shall be
liable under Sections 10.2.1 and 10.2.2 of this Agreement shall be net of any
insurance proceeds received by any Purchaser Indemnified Party in connection
with the facts giving rise to the right of indemnification.

 

10.2.4         Notice.  In the event a claim against any Purchaser Indemnified
Party arises that is covered by the indemnity provisions of Sections 10.2.1 and
10.2.2 of this Agreement, notice shall be promptly given by such Purchaser
Indemnified Party to Seller.  Seller will have the right to contest and defend
by all appropriate legal proceedings such claim and to control all settlements
and to select lead counsel to defend any and all such claims at the sole cost
and expense of Seller.  The Purchaser Indemnified Party may select counsel to
participate in any defense assumed by Seller pursuant to this Section 10.2.4, in
which event such counsel will be at the sole cost and expense of such Purchaser
Indemnified Party.

 

42

--------------------------------------------------------------------------------


 

This Section 10.2 shall be the sole and exclusive remedy of the Purchaser
Indemnified Parties against Seller and its Affiliates after Closing for any
Claim or loss arising in connection with or relating, directly or indirectly, to
the Purchased Assets, this Agreement or the contemplated transactions.

 

10.2.5         Indemnities not Assignable or Transferable.  The foregoing
indemnities from EMOC and EMC shall not be assignable or otherwise transferable
by Purchaser.

 

10.3            Cooperation Between Purchaser and Seller.  The Parties and their
successors will cooperate and cause their respective Affiliates and
subsidiaries, any permitted assignees, and the respective employees, agents and
contractors to cooperate in connection with these indemnity obligations,
including, without limitation: (a) providing reasonable access to Purchaser’s or
Seller’s employees, consultants, agents, attorneys, accountants and files to the
extent necessary or appropriate to defend the matter; (b) participating in any
legal proceeding as a witness; (c) providing access to the Properties as may be
required by Purchaser or Seller; and (d) providing reasonable assistance with
permit transfers, if any.  A joint defense privilege will be maintained for
post-Closing indemnification or defense communications for any matter in which
either Party has an indemnification or defense obligation under this Agreement. 
Any Party seeking indemnification under this Article X will comply with the
notice provisions of Sections 10.1.2 and 10.2.4.

 

10.4            Enforceability.  In the event the indemnities set forth in this
Agreement are found to be unenforceable, the Parties agree to negotiate, in good
faith, a substitute indemnity provision that embodies the intent of the original
indemnity without the objectionable provisions that made it unenforceable.

 

10.5            Dispute Resolution.  The Parties agree that all controversies,
Claims or disputes between them arising out of this Agreement, including, but
not limited to, all contractual, tortious, common law, statutory, legal or
equitable Claims or any other Claims or disputes concerning the terms, the
meaning of the terms’ implementation, and/or the provisions of this Agreement
(collectively, “Disputes”) shall be resolved in accordance with the following
provisions:

 

(a)           After reasonable notice of such Dispute, the Parties shall, in
good faith, use commercially reasonable efforts to resolve the Dispute by
meeting and conferring;

 

(b)           In the event that the Parties are unable to resolve any Dispute by
negotiation, pursuant to paragraph (a) above, within twenty (20) Business Days
after receipt of the written notice of Dispute, the Parties shall engage in a
binding arbitration.  Any fees and costs incurred by or payable to the
arbitrators shall be paid by the non-prevailing Party, as determined by
arbitration.  The Parties shall make commercially reasonable efforts and take
all necessary steps to successfully resolve their Dispute by arbitration within
ninety (90) Business Days from the submission of the Dispute to the arbitrator.

 

(c)           Arbitration shall be by a three (3) person panel using the
American Arbitration Association’s rules for commercial disputes.  Each Party
shall select one (1) arbitrator and the two (2) shall jointly select the third. 
In the event that an arbitration panel will be asked to rule on any
environmental issue, each arbitrator on such panel shall have at least ten
(10) years of recent experience in environmental remediation.

 

43

--------------------------------------------------------------------------------


 

ARTICLE XI
CONFIDENTIALITY

 

11.1            Confidential Treatment of Seller’s Confidential Information. 
Purchaser acknowledges and agrees that the proposed conveyance of the Purchased
Assets, the terms and provisions of this Agreement and any and all related
details shall be considered “Confidential Information” (as defined in the
Confidentiality Agreement) and shall be treated as such.  To the extent that
Purchaser’s Affiliate, but not Purchaser, has entered into the Confidentiality
Agreement, Purchaser agrees to be bound by all of the obligations of its
Affiliate under the Confidentiality Agreement as if Purchaser was an original
party to that agreement.  Confidential Information shall include, but is not
limited to, all environmental assessments and test results of the Tanks
performed on behalf of Seller.  Purchaser shall not disclose or permit others
(such as its Affiliates, employees, agents, representatives or contractors) to
disclose, to any third party, any correlation that may exist between Seller’s
Confidential Information and other information obtained from another source.

 

ARTICLE XII
CONDITIONS PRECEDENT

 

12.1            Conditions Precedent to the Obligations of Seller.  Each and
every obligation of Seller to be performed on the Closing Date will be subject
to the satisfaction, or waiver by Seller, prior to or at the Closing of the
following express conditions precedent:

 

(a)           Representations and Warranties.  The representations and
warranties made by Purchaser in this Agreement shall be true and correct in all
material respects as of the Closing Date with the same force and effect as
though such representations and warranties had been made on the Closing Date
(except as to any representation or warranty that specifically relates to an
earlier date, which representation or warranty shall be true and correct as of
such earlier date);

 

(b)           Performance.  Purchaser shall have performed and complied in all
material respects with all of its obligations under this Agreement that are to
be performed or complied with by it prior to or at Closing;

 

(c)           Guaranty.  Guarantor shall have duly executed and delivered the
Guaranty to guarantee the obligations of Purchaser, and any successor or
assignee of Purchaser, under this Agreement and under any other document
delivered to Seller at or before Closing.  Before the end of the Inspection
Period, Purchaser shall provide Seller with a fully executed Guaranty in the
form and substance as is attached to this Agreement as Exhibit I.  The Guaranty
shall survive Closing and continue until each and every obligation of Purchaser
under this Agreement is satisfied or otherwise terminated in accordance with its
terms;

 

(d)           Release.  Purchaser shall have duly executed and delivered the
environmental release attached to this Agreement as Exhibit Q;

 

(e)           Brand Fee Agreement.  Purchaser and EMOC shall have executed in
accordance with this Agreement the Brand Fee Agreement for use in the sale and
distribution of certain Branded Fuels at the service station properties;

 

44

--------------------------------------------------------------------------------


 

(f)            Assignment and Assumption of Lease Agreements.  Purchaser shall
have executed the Assignment of Leases; and

 

(g)           Compliance with Regulatory Approvals.  Purchaser shall have
obtained and complied with, as applicable, any and all required governmental and
regulatory approvals and consents, including, but not limited to, the Hart-Scott
Rodino Act pursuant to Section 2.6.

 

12.2            Conditions Precedent to the Obligations of Purchaser.  Each and
every obligation of Purchaser to be performed on the Closing Date will be
subject to the satisfaction, or waiver by Purchaser, prior to or at the Closing
of the following express conditions precedent:

 

(a)           Representations and Warranties.  The representations and
warranties made by Seller in this Agreement shall be true and correct in all
material respects as of the Closing Date with the same force and effect as
though such representations and warranties had been made on the Closing Date
(except to any representation or warranty that specifically relates to an
earlier date, which representation or warranty shall be true and correct as of
such earlier date);

 

(b)           Performance.  Seller shall have performed and complied in all
material respects with all of its obligations under this Agreement that are to
be performed or complied with by it prior to or at Closing;

 

(c)           Assignment and Assumption of Lease Agreements.  Seller shall have
executed the Assignment of Leases;

 

(d)           Compliance with Regulatory Approvals.  Seller shall have complied
with any and all required governmental and regulatory approvals and consents,
including, but not limited to, the Hart-Scott-Rodino Act pursuant to
Section 2.6;

 

(e)           Brand Fee Agreement.  EMOC shall have executed in accordance with
this Agreement the Brand Fee Agreement, for use in the sale and distribution of
certain Branded Fuels at the service station properties.

 

12.3            Waiver of Conditions.  Either Party shall have the right, but
not the obligation, at any time, by notice in writing to the other Party, to
waive, in whole or in part, satisfaction of all or any of the Conditions
Precedent to the extent not legally required to be satisfied.

 

12.4            Termination.  If the Conditions Precedent have not been
satisfied or waived in accordance with this Article XII on or before the Final
Closing Date, this Agreement may be terminated (a) by Seller in accordance with
Section 13.1.2, or (b) by Purchaser in accordance with Section 13.1.3.

 

ARTICLE XIII
EARLY TERMINATION; REMEDIES

 

13.1            Early Termination.  This Agreement may be terminated and the
contemplated transactions abandoned prior to Closing under the following
circumstances:

 

13.1.1         Mutual Agreement.  Upon the mutual agreement of the Parties,
which termination will be effective on the date agreed to by the Parties.

 

45

--------------------------------------------------------------------------------


 

13.1.2         Seller’s Termination Notice.  Upon the date specified in the
termination notice from Seller to Purchaser pursuant to any applicable
termination provision provided herein, or under the following circumstances:

 

(a)           in the event of a Default by Purchaser of (i) any material
obligation, covenant, or undertaking under this Agreement, including, without
limitation, the payment of any Deposit, the payment of the balance of the
Purchase Price, or the Closing of the transactions contemplated herein, or
(ii) any other obligation, covenant, or undertaking under this Agreement,
provided, in the case of this clause (ii) that Seller has provided notice of
such Default to Purchaser and Purchaser has failed to remedy its Default within
a reasonable time period after receipt of such notice;

 

(b)           if a change in law or circumstances (including the existence of
any third-party initiated litigation) after the Effective Date exists that is of
such a nature as to frustrate the purpose of this Agreement or the Seller’s
objectives hereunder;

 

(c)           if any law, injunction, judgment or ruling enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority enjoining,
preventing or prohibiting consummation of the contemplated transaction or making
the consummation of the contemplated transaction illegal is in effect (other
than any such law, injunction, judgment or ruling enacted pursuant to the
Hart-Scott-Rodino Act); or

 

(d)           if any of the Conditions Precedent contained in Section 12.1 are
not satisfied or waived in accordance with Article XII as of the Final Closing
Date; provided, however, that Seller shall not have the right to terminate this
Agreement pursuant to this Section 13.1.2(d) based on Purchaser’s failure to
comply with the Hart-Scott-Rodino Act in Section 12.1(g) during the HSR Second
Request Period, if applicable.

 

13.1.3         Purchaser’s Termination Notice.  Upon the date specified in a
notice of termination from Purchaser to Seller pursuant to any applicable
termination provision provided herein, or under the following circumstances:

 

(a)           if Purchaser provides Seller with such notice of termination prior
to the end of the Inspection Period; or

 

(b)           if any of the Conditions Precedent contained in Section 12.2 are
not satisfied or waived in accordance with Article XII as of the Final Closing
Date; provided, however, that Purchaser shall not have the right to terminate
this Agreement pursuant to this Section 13.1.3(b) based on Seller’s failure to
comply with the Hart-Scott-Rodino Act in Section 12.2(d) during the HSR Second
Request Period, if applicable.

 

13.2            Seller’s Remedies.  All remedies provided to Seller under this
Section 13.2 will be cumulative and not exclusive.

 

13.2.1         Before Closing.  In the event of a Default by Purchaser before
Closing, Seller will be entitled (a) to terminate this Agreement in accordance
with Section 13.1; and (b) to the release of the Deposit pursuant to
Section 3.3.4.  The remedies set forth in this Section 13.2.1 shall constitute
Seller’s sole and exclusive remedy for Purchaser’s Default before Closing, at
law or in equity.

 

46

--------------------------------------------------------------------------------


 

13.2.2         Post Closing.  In the event of a Default by Purchaser under this
Agreement after Closing, Seller may enforce every remedy, whether public or
private, available at law or in equity, in addition to all of its rights and
remedies under this Agreement.  Available remedies include, but are not limited
to, injunctive relief and/or specific performance, against Purchaser, or any
other person or entity having the right to use or occupy any of the Properties.

 

13.2.3         Recoupment; Set-off.  If Purchaser fails to timely pay any amount
due to Seller under this Agreement, then, to the extent permitted by the Brand
Fee Agreement, or any other agreement between Seller and Purchaser or its
Affiliate, Seller may elect to recoup or set-off the amounts from any credit or
payment Seller owes Purchaser or its Affiliate under the Brand Fee Agreement or
any other agreement between Purchaser and Seller.  Seller’s election to recoup
or set-off is in addition to any other rights Seller may have at law or in
equity.  Seller further will have the right to draft any accounts receivable,
letters of credit, or other accounts Purchaser or its Affiliates may have
established for the benefit of Seller’s election under this Section 13.2.3.

 

13.3            Purchaser’s Remedies.

 

13.3.1         Before Closing.  In the event that this Agreement is terminated
by Purchaser pursuant to Section 13.1.3(b) Seller will pay Purchaser’s actual
out-of-pocket third party due diligence costs incurred to investigate the
Properties as of the termination date, provided Purchaser gives Seller written
evidence of the actual costs.  The recoupment of Purchaser’s due diligence costs
shall be limited to an aggregate amount not greater than Five Thousand U.S.
Dollars ($5,000.00 USD) multiplied by the number of Properties included in the
contemplated transaction, but in no event will such amount exceed Two Hundred
and Fifty Thousand U.S. Dollars ($250,000.00 USD).  If Purchaser Defaults under
this Agreement, Seller will have no obligation to reimburse Purchaser for actual
out-of-pocket due diligence expenses.

 

Upon such termination, and following reimbursement of Purchaser’s due diligence
costs, if applicable, Seller will have no further obligation or liability to
Purchaser under this Agreement.  In no event will Purchaser have the right of
specific performance to compel conveyance of any of the Properties.

 

13.3.2         Post Closing.  Subject to Sections 10.2 and 13.4, in the event of
a Default by Seller under this Agreement after the Closing (which Default is not
cured by Seller within thirty (30) days after receipt of Purchaser’s written
notice), Purchaser shall have the right to enforce its remedies under
Section 10.2 of this Agreement.

 

13.4            Consequential Damages.  Notwithstanding anything to the contrary
in this Agreement, Seller will have no liability to anyone for business
disruption, lost profits, incidental, punitive, or consequential damages arising
from or related to this Agreement or the contemplated transaction.  This
limitation will be imposed on, but is not limited to, all Purchaser-Related
Parties, or other parties directly or indirectly acquiring any Property-related
interest, right, or title through any Purchaser-Related Party.

 

47

--------------------------------------------------------------------------------


 

ARTICLE XIV
PROPERTY LOSS

 

14.1            Notice.  Seller will give Purchaser notice of: (a) any casualty
affecting any of the Properties between the Effective Date and the Closing Date;
(b) any actual taking or condemnation of all or any portion of any of the
Properties; or (c) any planned or pending condemnation for which Seller has
received written notice from the condemning authority.

 

14.2            Casualty.  If any Property suffers damage or destruction between
the Effective Date and the Closing Date, Seller will: (a) repair or make
adequate provision for the repair of the subject Property before Closing; or
(b) reimburse Purchaser at Closing by an agreed upon amount to represent the
reduction in the real estate value of the affected Property caused by the
casualty.  If Seller elects to reimburse Purchaser for the damages, but Seller
and Purchaser are unable to agree upon the reimbursement amount, the amount will
be established by an independent appraisal performed by an experienced and
licensed insurance adjuster located in the state where the affected Property is
located.  Such insurance adjuster will be selected by Purchaser and Seller or,
failing their agreement, by an adjuster selected by each of the adjusters
selected by Purchaser and Seller.

 

14.3            Condemnation.  Purchaser recognizes that condemnations may
commence and/or proceed at any time.  A list of pending condemnation actions is
attached as Exhibit S.  This list is not intended to be a representation or
warranty as to the actions of the various authorities with condemnation
authority, and is not intended, nor does it constitute, any substitute for
Purchaser’s due diligence.

 

If between the Effective Date and the Closing Date, transfer of title or
possession of all or any part of any of the Properties by condemnation occurs,
or if Seller receives written notice of a planned or threatened condemnation of
all or part of any of the Properties before the Closing Date, the Closing will
take place without abatement of the Purchase Price.  At Closing, Seller will
assign to Purchaser all of Seller’s interest in any award that may be payable to
it on account of the condemnation.

 

ARTICLE XV
TANK TRANSFER

 

15.1            Tank System Testing.

 

15.1.1         Tightness Testing.  Seller, at Seller’s expense, will cause
Tightness Testing to be conducted by Seller’s tightness testing contractor.  A
precision tightness test will be used for operating Tanks that are used for fuel
storage on operating Properties, and a pressure decay test will be used on all
Stage II vapor recovery lines.  Tightness Testing will be conducted to detect
the presence of leaks in any Tank and will be completed in compliance with the
requirements of the applicable Governmental Authority and all applicable laws
and regulations.  Purchaser acknowledges on its behalf, and on behalf of
Purchaser-Related Parties, that Seller’s tightness testing is not a substitute
for testing that Purchaser may wish to perform as part of its due diligence or
be required to perform by Governmental Authorities after Closing and as part of
its registration of the Tanks and prior to operation of the Tanks by Purchaser.

 

15.1.2         Failing Tanks or Lines.  If the tightness testing results do not
meet the applicable Governmental Authority’s standards, then Seller may elect,
in its sole discretion, to: (a) terminate this Agreement with respect to the
affected Property; or (b) repair the Tanks (or the entire

 

48

--------------------------------------------------------------------------------


 

Tank field), as appropriate under Seller’s engineering standards, before
Closing.  If Seller elects to terminate this Agreement with respect to the
affected Property, the Purchase Price will be reduced by the amount attributable
to such Property, as established by Exhibit A-4, which Exhibit will be amended
to reflect the affected Property’s withdrawal from this Agreement’s contemplated
transaction.  Seller will have the right to delay Closing for each Property on
which it will remove or repair Tanks.

 

15.1.3         Dispensers.  Seller advises Purchaser, and Purchaser
acknowledges, that Seller will conduct no tests with respect to the dispensers. 
After Closing, Purchaser is responsible and assumes the obligation for the
calibration of the dispensers and for compliance with all applicable laws,
including, but not limited to, all Environmental Laws and applicable
registration and testing requirements, including, but not limited to,
calibration of weights and measures.

 

15.1.4         Tank Data.  Purchaser acknowledges that it has received and is
familiar with all documentation related to Tanks including without limitation
the tank deflection data and other Tank documents such as Tank registrations or
permits posted in the Virtual Data Room.

 

15.2            Purchaser’s Notices and Obligations to Effectuate Transfer. 
Within thirty (30) days after the Closing Date or within such shorter time
period, including prior to Closing, as may be required by law, including,
without limitation, any Environmental Law, Purchaser shall take all required
actions to effectuate transfer of the Tanks (including registrations, permits,
operational compliance and liabilities) including, without limitation,
notification of the appropriate state and/or local agencies that Seller’s
interest in the Tanks was conveyed to Purchaser and that Purchaser is the owner
of any Tanks included in this Agreement as of the Closing Date.  Seller will
cooperate with Purchaser in providing such notices if and to the extent Seller’s
cooperation is required by the appropriate state and/or local agencies.

 

15.3            No Warranty of Tests.  Purchaser acknowledges that Seller makes
no warranty as to the accuracy or completeness of the tightness testing
results.  Without limiting the “AS IS, WHERE IS” nature of the sale of the
Properties, Seller makes no representation or warranty whatsoever, express or
implied, of any kind or nature as to the status of the registration of the
Personal Property, Equipment or Inventory, including, without limitation, any
Tanks, fixtures, structures, and all other equipment and dispensers, or the
condition of, the merchantability of or the fitness for any particular purpose
of any of the aforementioned.

 

15.4            Maintenance of Records.  After Closing, Purchaser shall maintain
daily inventory and Tank maintenance records for the Properties, as required to
comply with all applicable laws, rules and regulations.  Purchaser shall deliver
legible copies of such records to Seller within two (2) days of Seller’s request
for such records.  Seller will have the right to review these records as Seller
deems necessary.  Following Closing, Purchaser agrees to continue to use,
maintain, repair and keep in good order the existing remote monitoring system
(e.g., a Veeder-Root system) or a comparable monitoring system for the Tanks
located on the Properties.

 

ARTICLE XVI
RIGHT OF ENTRY AND INSPECTION; EQUIPMENT

 

16.1            Entry and Inspection.  During the Inspection Period, Purchaser
may inspect the Properties at a time mutually agreed upon by the Parties, at
Purchaser’s expense, to ensure that the

 

49

--------------------------------------------------------------------------------


 

Properties’ Equipment necessary for the operation of the Properties consistent
with Seller’s past practices is present and in working order.  Purchaser may
inspect the Properties personally or through agents, employees, contractors, or
subcontractors and shall assume all risks involved in entering the Properties
pursuant to this Section 16.1.  Seller’s representatives may attend all
inspections.

 

Purchaser and its agents, employees, contractors, or subcontractors shall not
visit any of the Properties without Seller’s written consent, nor shall they
engage in conversations with employees working at the Properties.

 

16.2            Purchaser’s Equipment Installation.  Purchaser may enter the
Properties to install point of sale equipment, telephone lines and other
equipment needed to effect an orderly post-Closing transition of the
operations.  Such entry and installation shall be: (a) at Purchaser’s sole risk
and expense; (b) at a reasonable time occurring after the end of the Inspection
Period as selected by Purchaser; and may be (c) conducted by Purchaser
personally or through its agents, employees, contractors, or subcontractors. 
Purchaser’s right to install equipment under this Section 16.2 is subject to
prior written notice to and consent by Seller, which consent will not be
unreasonably withheld.  Purchaser shall make reasonable efforts not to disrupt
existing operations on the Properties and shall keep the Properties free from
any liens or claims arising out of any work performed, materials furnished, or
obligations incurred by or on behalf of Purchaser.  If any mechanic’s or other
lien is recorded against the Properties, Purchaser shall pay the lien or post
any bond necessary to discharge the lien of record within thirty (30) days after
receiving notice of the lien’s recording.

 

16.2.1         Failure to Close after Installation of Equipment.  If the
contemplated transaction is not consummated for any reason, and Purchaser has
installed equipment on the Properties in accordance with Section 16.2, Purchaser
shall, at Seller’s option: (a) remove the equipment installed by Purchaser and
restore the Properties to their original condition upon ten (10) days notice
from Seller; or (b) transfer title to any equipment installed by Purchaser to
Seller, at no cost and without any express or implied warranty, after which
Seller will be solely responsible for such equipment.  In removing equipment and
restoring the Properties to their original condition, Purchaser shall make
reasonable efforts not to disrupt existing operations on the Properties and
shall assume all risks involved in entering the Properties in connection
therewith.

 

ARTICLE XVII
EXCUSED DELAY

 

17.1            Force Majeure.  No Party’s performance of its obligations under
this Agreement will be deemed untimely if any late performance is due to acts of
God, war, terrorism, civil disturbance, or government (including, but not
limited to, governmental or court orders), or strikes or other labor disputes
(the settlement of which will be totally within the discretion of the affected
Party), or any other act or event beyond the reasonable control of the affected
Party; provided, however, that the affected Party must take all reasonable steps
to perform and must promptly notify the other Party of the event before such
delay will be excused.  The time for performance of any undertaking will not be
extended and no failure to perform will be excused, for more than sixty (60)
days pursuant to this Section 17.1 without the mutual consent of the Parties. 
Neither will the foregoing be construed to excuse any delay in the performance
of either Party’s monetary obligations, including, but not limited to,
Purchaser’s payment of the Purchase Price.

 

50

--------------------------------------------------------------------------------


 

17.2            Market Withdrawal Before Closing.  Seller reserves its right to
invoke the PMPA market withdrawal provisions at any time before Closing by
providing written notice to Purchaser.  This Agreement shall terminate in
accordance with the terms set forth in Seller’s notice, the Deposit will be
released in accordance with Section 3.3.4, and Purchaser shall return all
Confidential Information to Seller upon termination of this Agreement. 
Thereafter, neither Party will have any obligation to the other under this
Agreement.

 

ARTICLE XVIII
JOINT PUBLICITY

 

18.1            Press Release and Release of Other Information.  Publicity and
other releases concerning the contemplated transaction shall be jointly planned
and coordinated between the Parties.  Neither Party will act unilaterally in
this regard without the other Party’s prior approval; provided, however, that
such approval will not be unreasonably withheld.  Subject to the Confidentiality
Agreement referenced in Article XI, nothing contained in this Agreement will
prevent either Party from furnishing information to any governmental agency or
from furnishing information to comply with applicable laws or regulations.

 

18.2            Internal Communications and Termination.  Communications by
either Party to its employees, consultants or third parties involved in the
transaction, while subject to the Confidentiality Agreement referenced in
Article XI, will not be deemed to require joint planning or coordination between
the Parties, nor will such communication be subject to the other Party’s review
and consent.  If this Agreement is terminated, either Party may communicate
internally and to interested third parties (that have been previously been made
aware of this transaction) that the transaction has been terminated without
joint planning or the consent of the other Party.

 

ARTICLE XIX
EMPLOYEES

 

19.1            Employees.  Seller will provide Purchaser with a list of
Employees within twenty (20) days following the Effective Date.  Seller will
update the list and attach it, along with all benefit information, as Exhibit V
within thirty (30) days of Closing.  At least twenty (20) days before the Final
Closing Date, and contingent upon Closing, Purchaser shall offer employment to
the Employees or, in the event an Employee’s employment with Seller-Related
Parties terminates prior to Closing, to their replacement.  Employment with
Purchaser shall become effective at the time of Closing.  At Closing, Purchaser
shall provide Seller with: (a) a list of Employees who were offered and have
accepted positions with Purchaser; and (b) a list of Employees who were offered,
but have not accepted positions, with Purchaser.  Purchaser shall comply with
the employment and benefit obligations as set forth in Exhibit V.  Purchaser
agrees to refrain from soliciting or employing any of Seller-Related Parties’
employees other than those appearing on Exhibit V.

 

Notwithstanding the foregoing, Purchaser may designate a Seller approved third
party management company to satisfy Purchaser’s obligations with respect to
Employees set forth in this Agreement (including, without limitation, those
obligations set forth in Exhibit V and the schedules thereto); provided, that,
no such designation shall relieve Purchaser of its obligations with respect to
Employees.

 

51

--------------------------------------------------------------------------------


 

19.2            Schedules.  Schedules V-1, V-2, V-3, V-4 and V-5 are set forth
as attachments to Exhibit V and are incorporated herein by reference.

 

ARTICLE XX
INSURANCE

 

20.1            Seller Insurance.  Seller and Purchaser acknowledge that Exxon
Mobil Corporation maintains a worldwide program of property and liability
insurance coverage for itself and its Affiliates, including Seller.  This
program has been designed to achieve a coordinated risk-management package for
the entire Exxon Mobil corporate group.

 

The program consists principally of three types of policies:

 

(a)           policies issued to Exxon Mobil Corporation or its predecessors;

 

(b)           policies issued directly to affiliates by one of ExxonMobil’s
wholly-owned insurance companies, i.e., Ancon Insurance Company, Inc., Bluefield
International Insurance Inc., et. al. (herein referred to collectively as
“ExxonMobil Captive Insurers”); and

 

(c)           policies issued to affiliates by locally admitted insurers which
are reinsured by one of the ExxonMobil Captive Insurers.

 

All of the insurance policies through which the worldwide program of coverage is
presently or has previously been provided by or to Exxon Mobil Corporation, its
predecessors or Affiliates are herein referred to collectively as the
“ExxonMobil Policies.”

 

20.2            No Continuing Coverage.  It is understood and agreed by
Purchaser that from and after the Closing:

 

(a)           no insurance coverage shall be provided under the ExxonMobil
Policies to Purchaser;

 

(b)           any and all policies insured or reinsured by any of the ExxonMobil
Captive Insurers which, but for this provision, would have insured any assets
transferred pursuant to this Agreement, shall be deemed terminated, commuted and
cancelled ab initio; and

 

(c)           no Claims regarding any matter whatsoever, whether or not arising
from events occurring prior to Closing, shall be made by Purchaser or its
Affiliates and/or subsidiaries, against Seller and/or its Affiliates or any
other member of the Exxon Mobil corporate group, or any of their respective
employees or former employees and/or with respect to any of the ExxonMobil
Policies regardless of their date of issuance.

 

20.3            Insurance Indemnity.  In addition to any indemnification
obligations set forth herein, Purchaser shall indemnify and defend Seller, its
parents and Affiliates against, and shall hold them harmless for, from, and
against any and all Claims made after Closing against any of the ExxonMobil
Policies, by Purchaser and its Affiliates and/or subsidiaries or any company or
Person claiming to be subrogated to Purchaser’s or its Affiliate’s and/or
subsidiaries’ rights, including all costs and expenses (including attorneys’
fees), related thereto.  Such indemnity shall cover, without limitation, any
claim by

 

52

--------------------------------------------------------------------------------


 

an insurer for reinsurance, retrospective premium payments or prospective
premium increases attributable to any such claim.

 

Notwithstanding any provision of this Agreement to the contrary, Purchaser’s
insurance policy(ies) shall: (a) cover Seller and its Affiliates as additional
insureds for liabilities arising from or assumed under this Agreement,
including, without limitation, Environmental Liabilities; and (b) be primary as
to all other policies (including any deductibles or self-insured retentions). 
It is further agreed that Purchaser and its insurer(s) providing coverage shall
waive all rights of subrogation and/or contribution against Seller and its
Affiliates to the extent liabilities are assumed by Purchaser.

 

ARTICLE XXI
MISCELLANEOUS

 

21.1            Entire Agreement.  This Agreement and the documents referred to
herein (including the Confidentiality Agreement) constitute the entire agreement
between the Parties pertaining to the subject matter hereof, and supersede all
prior and contemporaneous agreements, understandings, negotiations, and
discussions of the Parties in connection herewith, except as specifically set
forth herein.  No amendment, supplement, modification, waiver or termination of
this Agreement shall be binding unless executed in writing by both Parties.  If
the terms and conditions of this Agreement conflict with the terms and
conditions of the Brand Fee Agreement with respect to the contemplated
transactions, the terms and conditions of this Agreement shall govern.

 

21.2            Notices.  Any notice, demand, request, consent, approval, or
other communication that a Party is required or desires to give, make, or
communicate to the other will be effective and valid only when in writing.  Such
notice will be deemed duly given when received, if it is mailed by registered or
certified mail, return receipt requested, or sent by personal delivery,
facsimile, or a nationally recognized overnight carrier, return receipt
requested, all charges prepaid, addressed in the case of Seller to:

 

Exxon Mobil Corporation

3225 Gallows Road

Fairfax, VA 22037

Attention: Distributor Business Manager

Facsimile: (703) 846-4511

 

Exxon Mobil Corporation

3225 Gallows Road

Fairfax, VA 22037

Attention: Real Estate Manager

Facsimile: (703) 846 - 4546

 

ExxonMobil Environmental Services

3225 Gallows Road

Fairfax, VA 22037

Attention: Environmental Claims Manager

Facsimile: (703) 846 - 5257

 

and in the case of Purchaser to:

 

53

--------------------------------------------------------------------------------


 

Global Companies LLC

800 South Street

Suite 200

Waltham, MA 02453

Attention:  President and Chief Executive Officer

Facsimile: (781) 398-4165

 

With a copy to:

 

Global Companies LLC

800 South Street

Suite 200

Waltham, MA 02453

Attention: General Counsel

Facsimile: (781) 398-9211

 

Or, in either case, at the last address provided by a Party and given by notice
as provided by this Section 21.2.

 

21.3            Construction.  Unless the context of this Agreement otherwise
requires: (a) words of either gender include the other gender; (b) words using
the singular or plural also include the plural or singular, respectively;
(c) the terms “hereof,” “herein,” “hereby,” “hereto” and similar words refer to
this entire Agreement and not any particular Article, Section, Clause or
Exhibit or any other subdivision of this Agreement; (d) references to “Article,”
“Section,” “Exhibit,” or “Schedule” are to the Articles, Sections, Exhibits and
Schedules, respectively, of this Agreement; (e) the words “include” or
“including” will be deemed to be followed by “without limitation” or “but not
limited to” whether or not they are followed by such phrases or words of like
import; and (f) references to “this Agreement” or any other agreement or
document will be construed as a reference to such agreement or document,
including any Exhibits and Schedules thereto, as amended, modified or
supplemented and in effect from time to time and will include a reference to any
document that amends, modifies or supplements it, or is entered into, made or
given pursuant to or in accordance with its terms.  Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
Business Days are specified.

 

21.4            Captions.  Captions used in connection with the Articles and
Sections of this Agreement are for convenience only and will not be deemed to
enlarge, limit or otherwise modify the meaning or interpretation of this
Agreement

 

21.5            Survival.  The provisions of Article II, Article IV, Articles VI
through XIII inclusive, Articles XV through XXI inclusive, will not merge and
will survive Closing and any subsequent transfer of any right title or interest
by Purchaser.  All other provisions not included or incorporated in any document
to be executed and delivered at Closing will not survive Closing.

 

21.6            Further Assurances.  Following the Effective Date or the Closing
Date, as the case may be, and for no further consideration, Seller and Purchaser
will perform any acts and execute, acknowledge and deliver any additional
documents reasonably requested by the other Party to: (a) vest Purchaser with
all of Seller’s right, title, and interest in the Purchased Assets and other
rights conveyed

 

54

--------------------------------------------------------------------------------


 

under this Agreement; (b) carry out the transactions contemplated by this
Agreement; and (c) protect each Party’s rights under this Agreement.

 

21.7            Expenses.  Except as otherwise specifically provided, each Party
will bear all expenses it incurs in connection with this Agreement and/or any
related disputes.  Expenses include, but are not limited to, fees charged by
counsel, accountants, consultants, and other experts.

 

21.8            Time is of the Essence.  Purchaser acknowledges that significant
coordination is required for a closing, such as separating personnel, accounting
for and transferring existing and new fuels, dry goods, and utilities, and other
related activities.  Accordingly, unless otherwise expressly provided, TIME IS
OF THE ESSENCE IN THE PERFORMANCE OF ALL OF PURCHASER’S OBLIGATIONS SET FORTH IN
THIS AGREEMENT.  Purchaser further understands and acknowledges that Closing and
consummation of the contemplated transaction are subject to and conditioned upon
Purchaser’s due and timely performance of its obligations set forth in
Article XII, including, but not limited to, payment of the Purchase Price.

 

21.9            Assignment.  Purchaser may not assign this Agreement without
Seller’s prior written consent, which consent may be withheld for any reason. 
This Agreement will bind and inure to the benefit of the Parties and their
respective successors and assigns.

 

21.10          Counterparts.  This Agreement may be executed by the Parties in
counterpart, each of which will be deemed an original.  Such counterparts
together will constitute one and the same instrument.

 

21.11          Governing Law.  This Agreement and the transactions contemplated
herein and all disputes between the Parties under or related to this Agreement
or the facts and circumstances leading to its execution or performance, whether
in contract, tort or otherwise, will be governed by and construed in accordance
with the laws of the Commonwealth of Virginia, without giving effect to its
conflicts of law rules, except that with respect to any dispute involving
compliance with Environmental Laws, the Parties agree that it is the
Environmental Laws applicable to the Property in dispute that apply with respect
to such compliance.  Each Party: (a) irrevocably submits itself to the personal
jurisdiction of the federal court for the Eastern District of Virginia in
Alexandria, Virginia or, if federal jurisdiction is not available, to the
jurisdiction of the Fairfax County Circuit Courts, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, in
any suit, action or proceeding arising out of or relating to this Agreement, any
of the transactions contemplated by this Agreement or any facts and
circumstances leading to its execution or performance; (b) agrees that all
claims in respect of such suit, action or proceeding must be brought, heard and
determined exclusively in such courts; (c) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such courts; (d) agrees not to bring any suit, action or proceeding arising
out of our relating to this Agreement or any of the transactions contemplated by
this Agreement in any other court; and (e) waives any defense of inconvenient
forum to the maintenance of any suit, action or proceeding so brought.

 

21.12          No Third Party Beneficiary.  Other than with respect to any
Seller or Purchaser Indemnified Parties, the Parties agree that no third party
beneficiary rights in favor of any person or entity are, nor are they intended
to be, created by this Agreement.

 

55

--------------------------------------------------------------------------------


 

21.13          No Recording of this Agreement.  Before Closing, neither Party
will record this Agreement among any land or clerk’s records or with any other
governmental office.  If either Party records this Agreement, it will be deemed,
at the option of the other Party: (a) ipso facto null and void and of no further
force; or (b) a material Default and serve as a basis for termination or other
remedies as provided by this Agreement.

 

21.14          1031 Exchange.  Seller may require Purchaser, pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended, to pay the
Purchase Price to a trust or intermediary party designated by Seller, so Seller
may participate in a tax-deferred exchange of like-kind property.  Such election
will be made, if at all, by notice to Purchaser at least ten (10) days before
the Closing Date.  The Parties agree to execute any necessary agreements and/or
other documents to effectuate Seller’s tax-deferred exchange, provided:
(a) Purchaser’s obligations under this Agreement will not be increased; (b) such
documents will not modify Purchaser’s representations, warranties or obligations
under this Agreement; (c) the Purchase Price paid by Purchaser will not be
different from that which Purchaser would have paid pursuant to Article III;
(d) Purchaser will incur no additional cost, expense or liability as a result of
its cooperation in the exchange; and (e) Seller will indemnify and hold harmless
Purchaser for additional expenses, including, but not limited to, taxes and
closing costs, and any cost or expense (including reasonable counsel fees) that
Purchaser may suffer, sustain or become subject to as a result of the Purchase
Price being paid to a trust or intermediary party, rather than to Seller, and
the trust’s or intermediary’s subsequent use of the Purchase Price.

 

21.15          Severability.  If any provision in this Agreement is adjudged by
any court of competent jurisdiction to be invalid or unenforceable, the judgment
will not affect, impair or invalidate the remainder of this Agreement and will
be confined in its operation to the provision of this Agreement directly
involved in the controversy.

 

21.16          Waiver.  Either Party may waive at any time and from time to time
the terms and conditions of this Agreement under which it is entitled to a
benefit.  However, except as otherwise specifically provided, a Party’s failure
or delay in exercising its respective rights upon the other Party’s failure to
perform or observe any condition, covenant or provision of this Agreement will
not operate as a waiver.  Nor will any single or partial exercise of any right
preclude the other Party from exercising its rights under this Agreement.  No
waiver or release of any of the terms, conditions, or provisions of this
Agreement will be valid or asserted or relied upon by either Party or offered in
any judicial proceeding or otherwise, unless the same is in writing and duly
executed by the waiving or releasing Party.

 

21.17          Rules of Construction.  The provisions of this Agreement are to
be construed as a whole according to their common meaning to achieve the
objectives and purposes of this Agreement.  Each Party represents that it and
its respective counsel have reviewed this Agreement.  The rule of construction
that any ambiguities are to be resolved against the drafting party will not be
employed in interpreting this Agreement as both Purchaser and Seller are
considered to have equal bargaining power.

 

21.18          Seller’s Self-Help Rights.  If Purchaser fails to discharge its
obligations under this Agreement, Seller may provide Purchaser notice of the
required action and a reasonable period (not less than thirty (30) days) to cure
the failure.  If, notwithstanding such notice and opportunity to cure, the
failure persists, then Seller may, by separate notice to Purchaser, specify the
action required and a deadline.  If Purchaser fails to cure by such deadline,
then in addition to, and without limiting other

 

56

--------------------------------------------------------------------------------


 

rights and remedies available to Seller pursuant to the law and under this
Agreement, Seller may take curative action at Purchaser’s cost and expense.

 

21.19          Material Inducement.  Purchaser’s obligations under this
Agreement including, but not limited to, Article VII, were in each instance a
material inducement to Seller to sell each Property to Purchaser.

 

21.20          Time Periods.  If Seller fails to deliver any notice or document
to Purchaser within a time period set forth in this Agreement, specifically
including, but not limited to, Article VII, then Purchaser’s sole remedy after
providing Seller with written notice will be to extend any permissible or
required due date for any relevant subsequent action by one (1) day for each day
that the notice or document was late.

 

21.21          Waiver of Jury Trial.  SELLER AND PURCHASER EXPRESSLY AGREE THAT
TO INDUCE THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS, AND FOR OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE
ACKNOWLEDGED, THE PARTIES KNOWINGLY, VOLUNTARILY, INTELLIGENTLY, EXPRESSLY, AND
IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVE, AND WILL WAIVE,
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
CONNECTED WITH THIS AGREEMENT, INCLUDING THE ENFORCEMENT OF ANY REMEDY
AUTHORIZED BY THIS AGREEMENT.

 

21.22          Exhibits.  The Parties agree that a number of the Exhibits
attached hereto are not in final form.  Seller shall attach the final form of
each Exhibit not later than five (5) days before the Final Closing Date, or by
such other time period as may be provided in this Agreement or the Exhibits, and
shall notify Purchaser of Seller’s attachment of any new or changed form of
Exhibit to this Agreement.

 

21.23          Binding Offer.  This Agreement shall constitute a binding and,
except as set forth below, irrevocable offer by Purchaser to buy the Purchased
Assets, which offer may be accepted by Seller by execution of this agreement
within ninety (90) days of its submission to Seller.  By his or her signature
below, the person executing this Agreement on behalf of the Purchaser warrants
that he or she has authority to bind the Purchaser to this Agreement.  If Seller
does not execute this Agreement within ninety (90) days after Purchaser’s
submission, Purchaser may thereafter revoke its offer.  In the event of such a
revocation, the Signing Deposit shall be released to Purchaser, along with any
interest thereon.

 

[Signatures appear on the following page.]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by Seller and Purchaser on
the dates set forth below, and is made effective as of the Effective Date.

 

EXXONMOBIL OIL CORPORATION,
a New York corporation

 

GLOBAL COMPANIES LLC, a Delaware limited liability company

 

 

 

By:

/s/ Mark Pagano

 

By:

/s/ Eric Slifka

 

 

 

 

 

Name:

Mark Pagano

 

Name:

Eric Slifka

 

 

 

 

 

Title:

Agent and Attorney in Fact

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Date:

May 24, 2010

 

Date:

May 24, 2010

 

 

 

 

 

 

 

 

 

 

EXXON MOBIL CORPORATION, a

 

 

 

New Jersey corporation

 

 

 

 

 

 

 

 

By:

/s/ Mark Pagano

 

 

 

 

 

 

 

 

Name:

Mark Pagano

 

 

 

 

 

 

 

 

Title:

Agent and Attorney in Fact

 

 

 

 

 

 

 

 

Date:

May 24, 2010

 

 

 

 

58

--------------------------------------------------------------------------------


 

APPENDIX OF EXHIBITS

 

Exhibit A-1

Fee Properties

Exhibit A-2

Lease Properties

Exhibit A-3

Dealer Owned Service Stations

Exhibit A-4

Allocation of Purchase Price

Exhibit A-5

Earnest Money Deposits

Exhibit B

Intentionally Omitted

Exhibit C

Intentionally Omitted

Exhibit D

Access Agreements

Exhibit E

Subsurface Clearance “Drilling” Protocol

Exhibit E-1

Right of Access Agreement

Exhibit F

Intentionally Omitted

Exhibit G

Escrow Agreement

Exhibit H

Assignment and Assumption of Lease Agreements

Exhibit I

Unconditional Guaranty of Performance and Payment

Exhibit J

Quitclaim Deeds

Exhibit K

Bill of Sale

Exhibit L

Existing On the Run Convenience Stores

Exhibit M

Intentionally Omitted

Exhibit N

Intentionally Omitted

Exhibit O

Governmental Reimbursement Fund Schedule of Seller’s Prior Claims

Exhibit P

Listed Claims

Exhibit Q

Environmental Release

Exhibit R

Notification Letter

Exhibit S

List of Condemnations

Exhibit T

Assignment of PMPA Franchise Agreements

Exhibit U

Assignment of Non-Petroleum Lease

Exhibit V

Employees and Benefits

Exhibit W

Statements of Environmental Responsibility

Exhibit X

Assignment of Reimbursement Agreement

Exhibit Y

Inventory

Exhibit Z

Assignment and Assumption Agreement

Exhibit AA

Reimbursement Fund Letter

Exhibit BB

Contracts

Exhibit CC

Underground Storage Tank Upgrades

Exhibit DD

Upgrade Escrow Agreement

Exhibit EE

Brand Fee Agreement

Exhibit FF

Liquidated Damages

 

59

--------------------------------------------------------------------------------